Exhibit 10.1

 

 

 

SECURITIES PURCHASE AGREEMENT

 

by and between

 

META FINANCIAL GROUP, INC.

 

and

 

CASH AMERICA INTERNATIONAL, INC.

 

January 22, 2010

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1.

PURCHASE AND SALE OF COMMON STOCK

1

 

 

 

(A)

COMMON STOCK

1

(B)

CLOSING

1

(C)

PURCHASE PRICE

1

(D)

FORM OF PAYMENT

2

 

 

 

2.

BUYER’S REPRESENTATIONS AND WARRANTIES

2

 

 

 

(A)

ORGANIZATION; AUTHORITY

2

(B)

NO PUBLIC SALE OR DISTRIBUTION

2

(C)

ACCREDITED INVESTOR STATUS; SOPHISTICATION

2

(D)

RELIANCE ON EXEMPTIONS

2

(E)

CERTAIN SECURITIES TRANSACTIONS

3

(F)

INFORMATION

3

(G)

NO GOVERNMENTAL REVIEW

3

(H)

TRANSFER OR RESALE

3

(I)

LEGENDS

4

(J)

VALIDITY; ENFORCEMENT

5

(K)

NO CONFLICTS

5

(L)

BANK REGULATORY AGENCIES

5

(M)

STOCK OWNERSHIP

6

(N)

RESIDENCY

6

(O)

NO BROKER

6

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

6

 

 

 

(A)

ORGANIZATION AND QUALIFICATION

6

(B)

STATUS OF COMPANY AND SUBSIDIARIES

7

(C)

AUTHORIZATION; ENFORCEMENT; VALIDITY

7

(D)

ISSUANCE OF PURCHASED SHARES; NO RESTRICTIONS ON TRANSFER

7

(E)

NO CONFLICTS

7

(F)

CONSENTS

8

(G)

NO GENERAL SOLICITATION; PLACEMENT AGENT’S FEES

8

(H)

NO INTEGRATED OFFERING

8

(I)

APPLICATION OF TAKEOVER AND OTHER PROTECTIONS; RIGHTS AGREEMENT

8

(J)

SEC DOCUMENTS; FINANCIAL STATEMENTS

9

(K)

ACCURACY OF INFORMATION

9

(L)

ABSENCE OF CERTAIN CHANGES

10

(M)

NO UNDISCLOSED LIABILITIES

10

(N)

CONDUCT OF BUSINESS; REGULATORY PERMITS

11

(O)

INVESTMENT COMPANY STATUS

11

(P)

TRANSACTIONS WITH AFFILIATES

11

(Q)

AGREEMENTS WITH REGULATORY AGENCIES

12

 

i

--------------------------------------------------------------------------------


 

(R)

EQUITY CAPITALIZATION

12

(S)

SUBSIDIARIES

13

(T)

ABSENCE OF LITIGATION

13

(U)

PROPERTIES AND LEASES

13

(V)

INSURANCE

14

(W)

TAX STATUS

14

(X)

MANIPULATION OF PRICE

14

(Y)

SHELL COMPANY STATUS

14

(Z)

U.S. REAL PROPERTY HOLDING CORPORATION STATUS

14

 

 

 

4.

COVENANTS

14

 

 

 

(A)

FORM D AND BLUE SKY

14

(B)

REPORTS

15

(C)

USE OF PROCEEDS

15

(D)

LISTING

15

(E)

EXPENSES

15

(F)

PLEDGE OF PURCHASED SHARES

15

(G)

DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION

15

(H)

CERTAIN FUTURE ACTIONS

16

 

 

 

5.

CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

17

 

 

 

6.

CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE

18

 

 

 

7.

SURVIVAL AND INDEMNIFICATION

19

 

 

 

(A)

SURVIVAL

19

(B)

INDEMNIFICATION

19

(C)

PROCEDURE

20

(D)

REIMBURSEMENT

21

 

 

 

8.

TERMINATION

21

 

 

 

(A)

TERMINATION BY MUTUAL AGREEMENT

21

(B)

TERMINATION FOR FAILURE TO CLOSE

21

(C)

TERMINATION FOR BREACH

21

(D)

EFFECTS OF TERMINATION

21

 

 

 

9.

MISCELLANEOUS

22

 

 

 

(A)

DEFINITIONS

22

(B)

GOVERNING LAW; JURISDICTION; JURY TRIAL

26

(C)

COUNTERPARTS

26

(D)

HEADINGS

26

(E)

SEVERABILITY

26

(F)

ENTIRE AGREEMENT; AMENDMENTS

27

(G)

NOTICES

27

(H)

SUCCESSORS AND ASSIGNS

28

(I)

NO THIRD PARTY BENEFICIARIES

28

(J)

FURTHER ASSURANCES

28

(K)

NO STRICT CONSTRUCTION

28

 

ii

--------------------------------------------------------------------------------


 

(L)

REMEDIES

28

(M)

ACKNOWLEDGMENT REGARDING BUYER’S PURCHASED SHARES

28

(N)

INTERPRETIVE MATTERS

29

 

 

 

Disclosure Letter

 

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of January 22, 2010,
by and among Meta Financial Group, Inc., a Delaware corporation, with
headquarters located at 121 East Fifth Street, Storm Lake, Iowa 50588 (the
“Company”), and Cash America International, Inc., a Texas corporation (the
“Buyer”).  Certain defined terms used herein are listed in Section 9(a).

 

WHEREAS:

 

A.            Each of the Company and the Buyer is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

 

B.            The Buyer wishes to purchase, and the Company wishes to sell, upon
the terms and conditions stated in this Agreement, 265,000 shares (the
“Purchased Shares”) of the Company’s common stock, par value $0.01 per share
(the “Common Stock”).

 

C.            The Company has agreed to file a registration statement with
respect to the resale  of the Purchased Shares in accordance with the terms of
the Registration Rights Agreement (hereinafter defined).

 

NOW, THEREFORE, the Company and the Buyer hereby agree as follows:

 


1.             PURCHASE AND SALE OF COMMON STOCK.


 

(a)          Common Stock.  Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company, on the Closing
Date the Purchased Shares.

 

(b)         Closing.  The closing (the “Closing”) of the purchase of the
Purchased Shares by the Buyer shall occur at the offices of Katten Muchin
Rosenman LLP, 2900 K Street, NW, Suite 200, Washington, DC 20007.  The date and
time of the Closing (the “Closing Date”) shall be 10:00 a.m., New York City
Time, on Tuesday, January 26, 2010, subject to the satisfaction of the
conditions to the Closing set forth in Sections 5 and 6 below (or such other
date and time as is mutually agreed to by the Company and the Buyer).

 

(c)          Purchase Price.  The aggregate purchase price for all the Purchased
Shares to be purchased by the Buyer (the “Purchase Price”) shall be an amount
equal to (i) 265,000 multiplied by (ii) the price which represents the average
per share closing “bid” price of the Company’s common stock on the Principal
Market for the twenty (20) trading days immediately preceding the day that is
three (3) trading days prior to the Closing Date (unless the transaction is
announced publicly more than three (3) trading days prior to the Closing Date,
in which case the average per share closing “bid” price shall be measured
through the 20-day period preceding the day the transaction is publicly
announced) (in each case determined without regard to after hours trading or any
other trading outside of the regular trading session trading hours).

 

--------------------------------------------------------------------------------


 

(d)         Form of Payment.  On the Closing Date, (i) the Buyer shall pay the
Purchase Price to the Company for the Purchased Shares to be issued and sold to
the Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire instructions which shall be given to
the Buyer in writing not later than one (1) day prior to the Closing Date, and
(ii) the Company shall instruct its transfer agent, Registrar and Transfer
Company (the “Transfer Agent”), to issue and deliver to the Buyer the Purchased
Shares in a single stock certificate, free and clear of all restrictive legends
(except as expressly provided in Section 2(i) hereof), evidencing the number of
Purchased Shares being purchased by the Buyer.

 


2.             BUYER’S REPRESENTATIONS AND WARRANTIES.


 

As of the date hereof, the Buyer represents and warrants that:

 

(a)          Organization; Authority.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate power and
authority to enter into and to consummate the transaction contemplated by this
Agreement and otherwise to carry out its obligations hereunder. This Agreement
has been duly executed and delivered by the Buyer and constitutes the legal,
valid and binding obligation of the Buyer, enforceable against the Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(b)         No Public Sale or Distribution.  The Buyer is acquiring the
Purchased Shares for its own account and not with a view towards, or for resale
in connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempt from the registration requirements under the 1933
Act; provided, however, that by making the representations herein, the Buyer
does not agree to hold any of the Purchased Shares for any minimum or other
specific term and reserves the right to dispose of the Purchased Shares at any
time in accordance with or pursuant to a registration statement or an exemption
from the registration requirements under the 1933 Act.  The Buyer does not
presently have any agreement or understanding, directly or indirectly, with any
Person to resell or distribute any of the Purchased Shares in violation of the
1933 Act.

 

(c)          Accredited Investor Status; Sophistication.

 


(I)            THE BUYER IS AN “ACCREDITED INVESTOR” AS THAT TERM IS DEFINED IN
RULE 501(A) OF REGULATION D.


 


(II)           THE BUYER HAS, BY REASON OF ITS BUSINESS AND FINANCIAL
EXPERIENCE, SUCH KNOWLEDGE, SOPHISTICATION AND EXPERIENCE IN FINANCIAL AND
BUSINESS MATTERS AND IN MAKING INVESTMENT DECISIONS OF THE TYPE CONTEMPLATED
HEREBY THAT IT IS CAPABLE OF (A) EVALUATING THE MERITS AND RISKS OF AN
INVESTMENT IN THE PURCHASED SHARES AND MAKING AN INFORMED INVESTMENT DECISION,
(B) PROTECTING ITS OWN INTERESTS (FINANCIALLY OR OTHERWISE), AND (C) BEARING THE
ECONOMIC RISK OF SUCH INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


 

(d)         Reliance on Exemptions.  The Buyer understands that the Purchased
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements

 

2

--------------------------------------------------------------------------------


 

of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and the Buyer’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Purchased Shares.

 

(e)          Certain Securities Transactions.  During the period (the
“Pre-Announcement Period”) beginning with the date on which the Buyer commenced
discussions with the Company in respect of the transaction contemplated hereby
and ending on the date of the 8-K Filing (as defined below), and except for the
purchase of the Purchased Shares hereunder on the Closing Date, neither the
Buyer nor any Affiliate controlled by the Buyer, nor to the knowledge of the
Buyer any Affiliate controlling the Buyer or under common control with the
Buyer, has entered, or will not enter, into any transaction in respect of or
involving the Common Stock or any Convertible Securities or Options, including
any purchase or sale, derivative or hedging transaction.  Without limiting the
foregoing, during the Pre-Announcement Period, the Buyer has not and will not
engage in any transaction constituting a “short sale” (as defined in Rule 200 of
Regulation SHO under the 1934 Act) of shares of Common Stock or establish an
open “put equivalent position” (within the meaning of Rule 16a-1(h) under the
1934 Act) with respect to the Common Stock.

 

(f)          Information.  The Buyer and its advisors, if any, have received all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Purchased Shares which have been
requested by the Buyer.  The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of, and have received answers from, the Company
regarding the Company and the transactions contemplated hereby.  Neither such
inquiries nor any other due diligence investigations conducted by the Buyer or
its advisors or representatives, nor any other statement made by Buyer in this
Section 2, shall modify, amend or affect the Company’s representations and
warranties contained herein or the Buyer’s right to rely thereon.  The Buyer
understands that its investment in the Purchased Shares involves a high degree
of risk.  The Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Purchased Shares.

 

(g)         No Governmental Review.  The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Purchased Shares or
the fairness or suitability of the investment in the Purchased Shares nor have
such authorities passed upon or endorsed the merits of the offering of the
Purchased Shares.

 

(h)         Transfer or Resale.  The Buyer understands that:

 


(I)            THE PURCHASED SHARES HAVE NOT BEEN AND, EXCEPT AS PROVIDED IN THE
REGISTRATION RIGHTS AGREEMENT, ARE NOT BEING REGISTERED UNDER THE 1933 ACT OR
ANY STATE SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED OR
TRANSFERRED UNLESS (A) SUBSEQUENTLY REGISTERED THEREUNDER AND SOLD, ASSIGNED OR
TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (B) THE BUYER SHALL
HAVE DELIVERED TO THE COMPANY AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE
COMPANY, WHICH OPINION SHALL BE IN A FORM REASONABLY ACCEPTABLE

 

3

--------------------------------------------------------------------------------


 


TO THE COMPANY AND THE TRANSFER AGENT FOR THE COMMON STOCK, TO THE EFFECT THAT
SUCH PURCHASED SHARES TO BE SOLD, ASSIGNED OR TRANSFERRED HAVE BEEN OR ARE BEING
SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION,
OR (C) THE BUYER PROVIDES THE COMPANY WITH REASONABLE ASSURANCE, AND
CERTIFICATIONS TO THE EFFECT, THAT (I) SUCH PURCHASED SHARES HAVE BEEN OR ARE
BEING SOLD, ASSIGNED OR TRANSFERRED PURSUANT TO RULE 144 PROMULGATED UNDER THE
1933 ACT (OR A SUCCESSOR RULE THERETO) (“RULE 144”) OR (II) THE BUYER IS NOT AN
AFFILIATE OF THE COMPANY AND THE PURCHASED SHARES CAN THEN BE SOLD BY THE BUYER
PURSUANT TO RULE 144 WITHOUT ANY RESTRICTIONS OR LIMITATIONS THEREUNDER AND
WITHOUT COMPLIANCE WITH THE CURRENT PUBLIC INFORMATION REQUIREMENT THEREOF;


 


(II)           ANY SALE OF THE PURCHASED SHARES MADE IN RELIANCE ON RULE 144
SHALL BE MADE IN ACCORDANCE WITH THE TERMS OF RULE 144 AND, FURTHER, IF RULE 144
IS NOT APPLICABLE, ANY RESALE OF THE PURCHASED SHARES UNDER CIRCUMSTANCES IN
WHICH THE SELLER (OR THE PERSON THROUGH WHOM THE SALE IS MADE) MAY BE DEEMED TO
BE AN UNDERWRITER (AS THAT TERM IS DEFINED IN THE 1933 ACT) MAY REQUIRE
COMPLIANCE WITH SOME OTHER EXEMPTION UNDER THE 1933 ACT OR THE RULES AND
REGULATIONS OF THE SEC THEREUNDER; AND


 


(III)          EXCEPT AS SET FORTH IN THE REGISTRATION RIGHTS AGREEMENT, NEITHER
THE COMPANY NOR ANY OTHER PERSON IS UNDER ANY OBLIGATION TO REGISTER THE
PURCHASED SHARES UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS OR TO COMPLY
WITH THE TERMS AND CONDITIONS OF ANY EXEMPTION THEREUNDER.


 

The Purchased Shares may be pledged in connection with a bona fide margin
account or other loan or financing arrangement secured by the Purchased Shares
and such pledge of Purchased Shares shall not be deemed to be a transfer, sale
or assignment of the Purchased Shares hereunder, and, except as required by
applicable law, the Buyer shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement, including this Section 2(h), in connection with such a pledge.

 

(i)           Legends.  The Buyer understands that the stock certificates
representing the Purchased Shares, except as set forth below, shall bear any
legend as required by the “blue sky” Laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates in violation of the restrictions on
transfer set forth herein):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE 1933 ACT OR (B) AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE
COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK, THAT REGISTRATION
IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
(II) UNLESS SOLD

 

4

--------------------------------------------------------------------------------


 

PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE 1933 ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Purchased Shares upon which
it is stamped, unless otherwise required by state securities Laws, if (i) such
Purchased Shares are registered for resale and shall be resold pursuant to an
effective registration statement under the 1933 Act, (ii) the Buyer shall have
delivered to the Company an opinion of counsel reasonably acceptable to the
Company, which opinion shall be in a form reasonably acceptable to the Company
and the transfer agent for the Common Stock, to the effect that such Purchased
Shares may be freely sold without restriction or limitation without registration
under the 1933 Act, or (iii) such holder provides the Company with reasonable
assurance, and certification to the effect, that (A) the Purchased Shares have
been or are being sold, assigned or transferred pursuant to Rule 144 or (B) such
holder is not an Affiliate of the Company and the Purchased Shares can be sold
by such holder pursuant to Rule 144 without any restrictions or limitations
under Rule 144 and without compliance with the current public information
requirement thereof.

 

(j)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and constitutes the
legal, valid and binding obligation of the Buyer, enforceable against the Buyer
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar Laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(k)          No Conflicts.  The execution, delivery and performance by the Buyer
of this Agreement and the consummation by the Buyer of the transactions
contemplated hereby, will not (i) result in a violation of the organizational
documents of the Buyer, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Buyer is a
party, or (iii) result in a violation of any Law (including federal and state
securities Laws) applicable to the Buyer, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Buyer to perform its obligations hereunder.

 

(l)           Bank Regulatory Agencies.  Assuming the Purchased Shares at all
times constitute less than ten percent (10.0%) of the total Common Stock issued
and outstanding, neither the Buyer nor its Affiliates is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
bank regulatory authority or agency (including the OTS) in order for the Buyer
to execute or deliver this Agreement or perform any of its obligations under or
as contemplated by this Agreement in accordance with the terms hereof.

 

(m)         Status of Buyer.   Assuming the Purchased Shares at all times
constitute less than ten percent (10.0%) of the total Common Stock of the
Company issued and outstanding, neither Buyer nor any of its Affiliates shall,
as a result of Buyer entering into, or performing under, this Agreement, to the
knowledge of Buyer (A) have the power, directly or indirectly, to

 

5

--------------------------------------------------------------------------------


 

exercise a controlling influence over, or direct, the management or policies of
the Company or any Subsidiary, (B) be in “control” of the Company or any
Subsidiary, as such term is used in 12 CFR Part 574, or otherwise be required to
register as a savings and loan holding company, as such term is defined in 12
C.F.R. § 583.20, or (C) be an “affiliate” (as defined under 12 C.F.R. § 223.2)
of any Subsidiary, such that any transactions between Buyer and such Subsidiary
would be subject to compliance with §§ 23A and 23B of the Federal Reserve Act or
Regulation W, 12 C.F.R. Part 223.

 

(n)         Stock Ownership.  Neither the Buyer nor any of its Affiliates own
beneficially or of record any Common Stock or other securities of the Company
other than (i) in the case of the Buyer as of the Closing Date, the Purchased
Shares, and (ii) in the case of any such Affiliate, shares of capital stock of
the Company that are held through the mutual fund holdings of such Affiliate.

 

(o)         Residency.  The Buyer is incorporated, and its principal office is
located, in the State of Texas.

 

(p)         No Broker.  Buyer has not engaged any broker or other similar agent
in connection with its purchase of the Purchased Shares.

 


3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that, except as otherwise
disclosed or incorporated by reference and readily apparent in: (i) the
Company’s Annual Report on Form 10-K for the year ended September 30, 2009 or
any of its other reports and forms filed with or furnished to the SEC under
Section 12, 13, 14 or 15(d) of the Securities Exchange Act of 1934, as amended
(the “1934 Act”), after September 30, 2009 and publicly available before the
date of this Agreement (including any amendments or supplements thereto, but
excluding risk factors and/or any other disclosures of risks included in any
forward-looking statement disclaimers or other statements that are similarly
nonspecific and are predictive and forward-looking in nature) (all such reports
and forms, collectively, the “SEC Reports”); or (ii) as set forth in the
disclosure letter dated as of the date hereof provided to the Buyer separately
(the “Disclosure Letter”), it being agreed that a disclosure set forth on any
particular Schedule of the Disclosure Letter shall constitute disclosure on each
other Schedule thereof provided it is readily apparent that the information so
disclosed on the first Schedule shall apply to such other Schedule or the
representation and warranty as to which such Schedule relates:

 

(a)          Organization and Qualification.  The Company and its Subsidiaries
(other than MetaBank) are entities duly organized and validly existing and in
good standing, and MetaBank is duly organized and validly existing, under the
laws of the jurisdiction in which they are formed, and have the requisite power
and authorization to own their properties and to carry on their business as now
being conducted.  Each of the Company and its Subsidiaries is duly qualified as
a foreign entity to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Status of Company and Subsidiaries.  The
Company is a savings and loan holding company under the Home Owners’ Loan Act of
1933, as amended (“HOLA”).  MetaBank is a federally chartered stock savings bank
duly organized and validly existing under HOLA.  The deposit accounts of
MetaBank are insured up to applicable limits by the Deposit Insurance Fund,
which is administered by the Federal Deposit Insurance Corporation, and no
proceedings for the termination or revocation of such insurance are pending or,
to the Knowledge of the Company, threatened.  The federal stock savings bank
charter of MetaBank complies in all material respects with applicable law. 
MetaBank is considered “well capitalized” and “well managed” under the prompt
corrective action provisions of the Federal Deposit Insurance Act.

 

(c)                                  Authorization; Enforcement; Validity.  The
Company has the requisite power and authority to enter into and perform its
obligations under this Agreement and to issue the Purchased Shares in accordance
with the terms hereof.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including the issuance of the Purchased Shares, have been duly
authorized by the Company’s board of directors (the “Board of Directors”).  No
further corporate consent or authorization is required by the Company, the Board
of Directors or the Company’s stockholders in connection with the execution and
delivery by the Company of this Agreement and the performance of the Company’s
obligations hereunder, including the issuance of the Purchased Shares.  This
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar Laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

(d)                                 Issuance of Purchased Shares; No
Restrictions on Transfer.  Upon the issuance of and payment for the Purchased
Shares in accordance with this Agreement, such Purchased Shares will be validly
issued, fully paid and nonassessable, and free and clear of all liens and/or
restrictions on transfer (other than restrictions on transfer provided for by
applicable federal and state securities Laws or expressly provided for herein)
and will not be subject to preemptive rights of any other stockholder of the
Company.  Subject to the representations and warranties of the Buyer in this
Agreement, the offer and sale by the Company of the Purchased Shares to the
Buyer hereunder are exempt from registration under the 1933 Act.

 

(e)                                  No Conflicts.  Except as set forth on
Schedule 3(e) of the Disclosure Letter, the execution, delivery and performance
of this Agreement by the Company and the consummation by the Company of the
transaction contemplated hereby (including the issuance of the Purchased Shares)
will not (i) violate the Certificate of Incorporation or the Bylaws,
(ii) violate, conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, (iii) assuming the filing of a Form D and state
securities Law filings, and such filings as are required by the Principal Market
(or the rules and regulations thereof), result in a violation of any Law, or
rules and regulations of the Principal Market, applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected or (iv) result in or require the creation
or imposition of any

 

7

--------------------------------------------------------------------------------


 

lien upon or with respect to any of the properties or assets of the Company or
any of its Subsidiaries, except in the case of clauses (ii) and (iv), as would
not reasonably be expected to have a Material Adverse Effect.

 

(f)                                    Consents.  Neither the Company nor any of
its Subsidiaries is required to obtain any consent, authorization or order of,
or make any filing or registration with, any court, governmental agency,
including the OTS, or any regulatory or self-regulatory agency (including the
Principal Market) or any other Person in order for the Company to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof, other than the filing with the
SEC of a Form D and any other filings as may be required by any state securities
agencies and such filings as are required by the Principal Market (or the
rules and regulations thereof).

 

(g)                                 No General Solicitation; Placement Agent’s
Fees.  Neither the Company, nor any of its Subsidiaries or Affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Purchased Shares.  The Company shall be
responsible for the payment of any placement agent’s fees, financial advisory
fees, or brokers’ commissions (other than for persons engaged by the Buyer)
relating to or arising out of the transaction contemplated hereby.  The Company
shall pay, and hold the Buyer harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any fee claimed by any placement agent,
financial advisor or broker claiming to have been engaged by, or to otherwise
have been acting on the Company’s behalf, in connection with the transaction
contemplated hereby.  Neither the Company nor any of its Subsidiaries has
engaged any placement agent or other similar agent in connection with the sale
of the Purchased Shares.

 

(h)                                 No Integrated Offering.  None of the
Company, its Subsidiaries, any of their Affiliates, and any Person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of the offer or sale to the Buyer of any of the
Purchased Shares under the 1933 Act or require approval by the stockholders of
the Company of the sale to the Buyer of the Purchased Shares under the rules and
regulations of the Principal Market.  None of the Company or its Subsidiaries or
any Person acting on their behalf will take any action or steps referred to in
the preceding sentence that would require registration of the offer or sale to
the Buyer of any of the Purchased Shares under the 1933 Act (except as
contemplated by the Registration Rights Agreement) or require approval by the
stockholders of the Company of the sale to the Buyer of the Purchased Shares
under the rules and regulations of the Principal Market.

 

(i)                                     Application of Takeover and Other
Protections; Rights Agreement.  The Company and its Board of Directors have
taken all necessary action, if any, in order to render inapplicable any control
share acquisition, business combination, poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or any certificates of designations or the laws of
the jurisdiction of its formation or incorporation which is or could become
applicable to the Buyer as a result of the transaction contemplated by this
Agreement, including the Company’s issuance of the Purchased Shares and the
Buyer’s ownership of the Purchased Shares.

 

8

--------------------------------------------------------------------------------


 


(J)                                     SEC DOCUMENTS; FINANCIAL STATEMENTS.


 


(I)                                     EXCEPT AS SET FORTH ON SCHEDULE
3(J)(I) OF THE DISCLOSURE LETTER, SINCE SEPTEMBER 30, 2009, THE COMPANY HAS
TIMELY FILED WITH OR FURNISHED TO THE SEC ALL FORMS, REPORTS, SCHEDULES,
STATEMENTS, CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT WITH OR
FURNISHED BY IT TO THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE 1934
ACT (ALL OF THE FOREGOING FILED OR FURNISHED SINCE SEPTEMBER 30, 2009 AND PRIOR
TO THE DATE HEREOF BEING HEREINAFTER REFERRED TO AS THE “SEC DOCUMENTS”).  AS OF
THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH
THE REQUIREMENTS OF THE 1934 ACT, AND THE RULES AND REGULATIONS OF THE SEC
PROMULGATED THEREUNDER APPLICABLE TO THE SEC DOCUMENTS, AND NONE OF THE SEC
DOCUMENTS, AT THE TIME THEY WERE FILED WITH OR FURNISHED TO THE SEC, CONTAINED
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  THERE ARE NO OUTSTANDING UNRESOLVED WRITTEN COMMENTS FROM THE SEC
WITH RESPECT TO ANY SEC DOCUMENT.


 


(II)                                  AS OF THEIR RESPECTIVE DATES, THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES INCLUDED
IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF
THE SEC WITH RESPECT THERETO AS IN EFFECT AS OF THE TIME OF FILING.  SUCH
FINANCIAL STATEMENTS (A) HAVE BEEN PREPARED FROM, AND ARE IN ACCORDANCE IN ALL
MATERIAL RESPECTS WITH, THE BOOKS AND RECORDS OF THE COMPANY AND ITS
SUBSIDIARIES, (B) HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP, CONSISTENTLY
APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (1) AS MAY BE OTHERWISE INDICATED
IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (2) IN THE CASE OF
UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE FOOTNOTES OR MAY BE
CONDENSED OR SUMMARY STATEMENTS), AND (C) FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AS OF THE DATES THEREOF AND THE
RESULTS OF ITS OPERATIONS, CHANGES IN STOCKHOLDERS’ EQUITY AND CASH FLOWS FOR
THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL
YEAR-END ADJUSTMENTS).  SINCE THE DATE OF THE MOST RECENT BALANCE SHEET INCLUDED
IN THE SEC DOCUMENTS, THE COMPANY HAS NOT EFFECTED ANY CHANGE IN ANY METHOD OF
ACCOUNTING OR ACCOUNTING PRACTICE, EXCEPT FOR ANY SUCH CHANGE REQUIRED BECAUSE
OF A CONCURRENT CHANGE IN GAAP, NOR HAS IT BEEN ADVISED BY ITS INDEPENDENT
REGISTERED ACCOUNTING FIRM OR ANY GOVERNMENTAL ENTITY THAT ANY SUCH CHANGE IN
METHOD OF ACCOUNTING OR ACCOUNTING PRACTICE IS APPROPRIATE.


 


(III)                               SOLELY TO THE EXTENT THAT THE SARBANES-OXLEY
ACT OF 2002, AS AMENDED, AND THE RULES AND REGULATIONS PROMULGATED BY THE SEC
AND THE PRINCIPAL MARKET THEREUNDER (COLLECTIVELY, THE “SARBANES-OXLEY ACT”) HAS
BEEN APPLICABLE TO THE COMPANY, THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ANY PROVISION OF THE SARBANES-OXLEY ACT APPLICABLE TO THE COMPANY.


 

(k)                                  Accuracy of Information.  All factual
information, taken as a whole, furnished by or on behalf of the Company in
writing to the Buyer on or prior to the date of this Agreement for purposes of
this Agreement and all other such factual information, taken as a whole,
furnished by the Company on behalf of itself and its Subsidiaries in writing to
the Buyer pursuant to the terms of this Agreement does not, when taken together
with the SEC Documents, contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not

 

9

--------------------------------------------------------------------------------


 

misleading; provided, however, that with respect to any projected financial
information or forward-looking statements, business assumptions, strategic plans
or similar information, the Company represents only that such information was
prepared in good faith based upon assumptions, and subject to such
qualifications, believed to be reasonable at the time.  The Company understands
and confirms that the Buyer will rely on the representations and warranties
contained in this Section 3 in effecting transactions in securities of the
Company.

 


(L)                                     ABSENCE OF CERTAIN CHANGES.


 


(I)                                     EXCEPT AS DISCLOSED IN SCHEDULE
3(L)(I) OF THE DISCLOSURE LETTER OR IN THE SEC DOCUMENTS, SINCE SEPTEMBER 30,
2009, NO EVENT OR EVENTS HAVE OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(II)                                  EXCEPT AS SET FORTH IN SCHEDULE
3(L)(II) OF THE DISCLOSURE LETTER OR IN THE SEC DOCUMENTS, SINCE SEPTEMBER 30,
2009, EACH OF THE COMPANY AND EACH SUBSIDIARY HAS CONDUCTED ITS BUSINESS IN THE
ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE, AND DURING SUCH
PERIOD NEITHER THE COMPANY NOR ANY SUBSIDIARY HAS:


 

(A)                              ISSUED ANY NOTE, BOND, OR OTHER DEBT SECURITY
OR CREATED, INCURRED, ASSUMED, OR GUARANTEED ANY INDEBTEDNESS FOR BORROWED MONEY
OR CAPITALIZED LEASE OBLIGATION, INDIVIDUALLY OR IN THE AGGREGATE, IN EXCESS OF
$250,000;

 

(B)                                (X) ACQUIRED ANY OTHER PERSON (OR ANY
SIGNIFICANT BUSINESS, PORTION OR DIVISION THEREOF), WHETHER BY MERGER,
CONSOLIDATION OR REORGANIZATION OR BY PURCHASE OF SUCH PERSON’S ASSETS OR
CAPITAL STOCK OR OTHERWISE AND/OR (Y) TERMINATED AND/OR MADE MATERIAL
MODIFICATIONS TO ANY MATERIAL PROVISIONS OF ANY AGREEMENTS EVIDENCING OR
RELATING TO THE TRANSACTIONS DESCRIBED IN THE PRECEDING CLAUSE (X);

 

(C)                                INCURRED ANY MATERIAL LOSS EXCEPT FOR LOSSES
ADEQUATELY PROVIDED FOR ON THE COMPANY’S MOST RECENT BALANCE SHEET INCLUDED IN
THE SEC DOCUMENTS AND EXPENSES ASSOCIATED WITH THIS TRANSACTION;

 

(D)                               IN THE CASE OF THE COMPANY, DECLARED OR PAID
ANY DIVIDENDS;

 

(E)                                 SOLD ANY MATERIAL ASSETS OUTSIDE THE
ORDINARY COURSE OF BUSINESS; OR

 

(F)                                 COMMITTED TO ANY OF THE FOREGOING.

 


(III)                               NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS TAKEN ANY STEPS TO SEEK PROTECTION PURSUANT TO ANY BANKRUPTCY
LAW NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OR REASON TO BELIEVE THAT ITS
CREDITORS INTEND TO INITIATE INVOLUNTARY BANKRUPTCY PROCEEDINGS OR ANY ACTUAL
KNOWLEDGE OF ANY FACT THAT WOULD REASONABLY LEAD A CREDITOR TO DO SO.


 

(m)                               No Undisclosed Liabilities.  Neither the
Company nor any of its Subsidiaries has any liabilities or obligations of any
nature (absolute, accrued, contingent or otherwise) which are not properly
reflected or reserved against in the Company’s financial statements included in
the SEC Documents to the extent required to be so reflected or reserved against
in accordance with generally accepted accounting principles in the United
States, except for (i) liabilities that are

 

10

--------------------------------------------------------------------------------


 

listed or disclosed in Schedule 3(m) included in the Disclosure Letter, and
(ii) liabilities that have not had, and would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 


(N)                                 CONDUCT OF BUSINESS; REGULATORY PERMITS.


 


(I)                                     NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY TERM OF ITS CERTIFICATE OF INCORPORATION,
ANY CERTIFICATE OF DESIGNATION, PREFERENCES OR RIGHTS OF ANY OUTSTANDING SERIES
OF ITS PREFERRED STOCK OR ITS BYLAWS.


 


(II)                                  THE COMPANY IS NOT IN VIOLATION IN ANY
MATERIAL RESPECT OF ANY OF THE RULES, REGULATIONS OR REQUIREMENTS OF THE
PRINCIPAL MARKET AND HAS NO KNOWLEDGE OF ANY FACTS OR CIRCUMSTANCES EXISTING AS
OF THE DATE HEREOF THAT WOULD REASONABLY LEAD TO DELISTING OR SUSPENSION OF THE
COMMON STOCK BY THE PRINCIPAL MARKET IN THE FORESEEABLE FUTURE.  SINCE
SEPTEMBER 30, 2009, (A) THE COMMON STOCK HAS BEEN LISTED ON THE PRINCIPAL
MARKET, (B) TRADING IN THE COMMON STOCK HAS NOT BEEN SUSPENDED BY THE SEC OR THE
PRINCIPAL MARKET (OTHER THAN PURSUANT TO ORDINARY MARKETWIDE CIRCUIT BREAKERS
AND EXCLUDING ORDINARY TEMPORARY SUSPENSIONS IN CONNECTION WITH ANNOUNCEMENTS OF
MATERIAL COMPANY NEWS) AND (C) THE COMPANY HAS RECEIVED NO COMMUNICATION,
WRITTEN OR ORAL, FROM THE SEC OR THE PRINCIPAL MARKET REGARDING THE SUSPENSION
OR DELISTING OF THE COMMON STOCK FROM THE PRINCIPAL MARKET.


 


(III)                               THE COMPANY AND ITS SUBSIDIARIES POSSESS ALL
CERTIFICATES, AUTHORIZATIONS AND PERMITS ISSUED BY THE APPROPRIATE REGULATORY
AUTHORITIES NECESSARY FOR THEM TO OWN OR LEASE THEIR PROPERTIES AND ASSETS AND
TO CONDUCT THEIR RESPECTIVE BUSINESSES AS PRESENTLY CONDUCTED, EXCEPT WHERE THE
FAILURE TO POSSESS SUCH CERTIFICATES, AUTHORIZATIONS OR PERMITS WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT, AND NEITHER THE COMPANY NOR ANY SUCH SUBSIDIARY HAS RECEIVED ANY
WRITTEN NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR MODIFICATION OF ANY
SUCH CERTIFICATE, AUTHORIZATION OR PERMIT, EXCEPT WHERE SUCH REVOCATION OR
MODIFICATION WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE COMPANY AND ITS SUBSIDIARIES HAVE
COMPLIED WITH AND ARE NOT IN DEFAULT OR VIOLATION IN ANY RESPECT OF, AND NONE OF
THEM IS, TO THE KNOWLEDGE OF THE COMPANY, UNDER INVESTIGATION WITH RESPECT TO
OR, TO THE KNOWLEDGE OF THE COMPANY, HAS BEEN THREATENED TO BE CHARGED WITH OR
GIVEN NOTICE OF ANY MATERIAL VIOLATION OF, ANY APPLICABLE MATERIAL DOMESTIC
(FEDERAL, STATE OR LOCAL) OR FOREIGN LAW, STATUTE, ORDINANCE, LICENSE, RULE,
REGULATION, POLICY OR GUIDELINE, ORDER, DEMAND, WRIT, INJUNCTION, DECREE OR
JUDGMENT OF ANY GOVERNMENTAL ENTITY, OTHER THAN SUCH DEFAULTS, VIOLATIONS OR
INVESTIGATIONS THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 

(o)                                 Investment Company Status.  The Company is
not, and upon consummation of the sale of the Purchased Shares will not be, an
“investment company”, or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company” as such terms are defined in the
Investment Company Act of 1940, as amended.

 

(p)                                 Transactions With Affiliates.  Except as set
forth in the SEC Documents and other than the outstanding stock options and/or
restricted stock disclosed on Schedule 3(p) of the Disclosure Letter, none of
the officers, directors or employees of the Company or any of its Subsidiaries,
or any of their respective Family Members, is presently a party to any
transaction

 

11

--------------------------------------------------------------------------------


 

with the Company or any of its Subsidiaries (other than for services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from, any such officer, director, employee or Family Member, or, to the
Knowledge of the Company or any of its Subsidiaries, any corporation,
partnership, trust or other entity in which any such officer, director, employee
or Family Member has a substantial interest or is an officer, director, trustee
or partner.

 

(q)                                 Agreements with Regulatory Agencies. 
Neither the Company, nor any of its Subsidiaries is subject to any cease and
desist order or similar order or enforcement action issued by, or is a party to
any written agreement, consent agreement memorandum of understanding with, or is
a party to any commitment letter or similar undertaking to, or is subject to any
capital directive of, any governmental agency that in a material manner relates
to its capital adequacy, its liquidity and funding policies and practices, its
ability to pay dividends, its credit, risk management or compliance policies,
its internal controls, its management or its operations or business, including
compliance with applicable bank secrecy, anti-money laundering and consumer
protection laws, regulations and interpretations of any governmental agency to
which Company or any Subsidiary is subject (a “Regulatory Agreement”).

 

(r)                                    Equity Capitalization.  As of the date
hereof (and without giving effect to the issuance of the Purchased Shares), the
authorized capital stock of the Company consists of (i) 5,200,000 shares of
Common Stock, par value $.01 per share, of which as of the date hereof,
2,650,895 are issued and outstanding and 1,118,497 shares are reserved for
issuance pursuant to securities exercisable or exchangeable for, or convertible
into, shares of Common Stock and (ii) 800,000 shares of preferred stock, par
value $.01 per share, of which as of the date hereof none are issued and
outstanding.  All of such outstanding and reserved shares have been, or upon
issuance will be, validly issued and are fully paid and nonassessable.  Except
as disclosed in Schedule 3(r) of the Disclosure Letter: (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts or arrangements by which
the Company or any of its Subsidiaries is bound to issue additional capital
stock of the Company or any of its Subsidiaries or options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of the Company or any of its Subsidiaries;
(iii) except as provided in the Registration Rights Agreement, there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities, whether presently
outstanding or securities that may be issued subsequently, under the 1933 Act;
(iv) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and, except
as set forth in Section 4(h)(ii), there are no contracts, commitments or
arrangements by which the Company or any of its Subsidiaries is bound to redeem
a security of the Company or any of its Subsidiaries; (v) there are no
securities or instruments of the Company containing anti-dilution or similar
provisions, other than provisions for equitable adjustments upon a stock split,
stock dividend, combination or similar recapitalizations with respect to the
Company’s capital stock; and (vi) the Company does not

 

12

--------------------------------------------------------------------------------


 

have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement.  To the Company’s Knowledge, no stockholder of the
Company has entered into any agreement with respect to the voting of equity
securities of the Company.  The Company has furnished to the Buyer true, correct
and complete copies of the Company’s Certificate of Incorporation, as amended
and as in effect on the date hereof (the “Certificate of Incorporation”), and
the Company’s Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”).

 

(s)                                  Subsidiaries.  Schedule 3(s) of the
Disclosure Letter sets forth a complete and accurate list of all direct and
indirect Subsidiaries of the Company, showing in each case as of the date of
this Agreement (as to each such Subsidiary) the jurisdiction of its formation,
and, with respect to each non-wholly owned Subsidiary, the number of shares,
membership interests or partnership interests (as applicable) of each class of
its equity interests authorized, and the number outstanding, on the date of this
Agreement and the percentage of each such class of its equity interests owned
(directly or indirectly) by the Company, and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights as of the date of this Agreement.  All of the outstanding equity
interests in each of the Subsidiaries of the Company have been validly issued,
are fully paid and non-assessable and are owned by the Company or one or more of
its subsidiaries, free and clear of all liens.  Except as set forth in
Schedule 3(s) of the Disclosure Letter, the Company or one of its Subsidiaries
has the unrestricted right to vote, and (subject to limitations imposed by
applicable Law) to receive dividends and distributions on, all capital
securities of its Subsidiaries as owned by the Company or such Subsidiary.

 

(t)                                    Absence of Litigation.  Except as set
forth in Schedule 3(t) of the Disclosure Letter or as set forth in the SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or by the Principal Market, any court, public board, government agency, arbiter,
mediator, self-regulatory organization or body pending or, to the Knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries, or, to the Company’s Knowledge, any of the Company’s or its
Subsidiaries’ officers or directors, that (i) is reasonably likely to have a
Material Adverse Effect or (ii) purports to affect the legality, validity or
enforceability of this Agreement or the consummation of the transaction
contemplated by this Agreement.

 

(u)                                 Properties and Leases.  The Company and its
Subsidiaries have good and marketable title to all real properties and all other
material properties and assets that purport to be owned by them, in each case
free from liens, encumbrances, claims and defects that would affect the value
thereof or interfere with the use made or to be made thereof by them, except for
such defects in title or liens, encumbrances and claims that would not,
individually or in the aggregate, reasonably be likely to result in a Material
Adverse Effect.  The Company and its Subsidiaries hold all leased real or
personal property under valid and enforceable leases with no exceptions that
would interfere with the use made or to be made thereof by them, and neither the
Company nor any of its Subsidiaries has any notice of any claim of any sort that
has been asserted by anyone adverse to the rights of the Company or any such
Subsidiary under any such leases, or affecting or questioning the rights of such
entity to the continued possession of the leased premises, except for such title
exceptions or claims that would not, individually or in the aggregate,
reasonably be likely to result in a Material Adverse Effect.

 

13

--------------------------------------------------------------------------------


 

(v)                                 Insurance.  The Company and each of its
Subsidiaries are insured by insurers of recognized financial responsibility
against such losses and risks and in such amounts as companies engaged in a
similar business would, in accordance with good business practice, customarily
be insured.

 

(w)                               Tax Status.  (i) Each of the Company and its
Subsidiaries has (A) duly and timely filed (including pursuant to applicable
extensions granted without penalty) all material Tax Returns required to be
filed by it, (B) paid in full all Taxes due, whether or not shown as due on such
Tax Returns, other than such Taxes being contested in good faith or such Taxes
the nonpayment of which would not, individually or in the aggregate, reasonably
be likely to result in a Material Adverse Effect, and (C) made adequate
provision for any unpaid Taxes not yet due in the financial statements of the
Company (in accordance with GAAP); (ii) no material deficiencies for any Taxes
have been proposed, asserted or assessed in writing against or with respect to
any Taxes due by or Tax Returns of the Company or any of its Subsidiaries, which
deficiencies have not since been resolved, except for Taxes proposed, asserted
or assessed that are being contested in good faith by appropriate proceedings
and for which reserves adequate in accordance with GAAP have been provided in
the financial statements of the Company; and (iii) there are no material liens
for Taxes upon the assets of either the Company or its material Subsidiaries
except for statutory liens for current Taxes not yet due or liens for Taxes that
are being contested in good faith by appropriate proceedings and for which
reserves adequate in accordance with GAAP have been provided in the financial
statements of the Company.

 

(x)                                   Manipulation of Price.  The Company has
not, and to its Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
of any of the Purchased Shares to the Buyer hereunder.

 

(y)                                 Shell Company Status.  The Company is not,
and has never been, an issuer of the type described in paragraph (i) of Rule 144
under the 1933 Act.

 

(z)                                   U.S. Real Property Holding Corporation
Status.  The Company is not, nor has ever been, a U.S. real property holding
corporation within the meaning of Section 897 of the Code of 1986, as amended.

 


4.                                       COVENANTS.


 

(a)                                  Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Purchased Shares as required under Regulation
D and to provide a copy thereof to the Buyer promptly after such filing.  The
Company shall, on or before the Closing Date, take such action (if any) as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Purchased Shares for sale to the Buyer at the Closing
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States (or to obtain an exemption from such qualification),
and shall provide evidence of any such action so taken to the Buyer on or prior
to the Closing Date.  The Company shall make all filings and reports relating to
the offer and sale to the Buyer of the Purchased Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Date.

 

14

--------------------------------------------------------------------------------


 

(b)                                 Reports.  The Company shall timely file all
reports required to be filed with the SEC pursuant to the 1934 Act from and
after the date hereof and so long as the Company shall be required to do so.

 

(c)                                  Use of Proceeds.  The Company will use the
proceeds from the sale of the Purchased Shares for general corporate purposes
(including to pay expenses associated with the transactions contemplated hereby
and to make contributions to the capital of its Subsidiaries).

 

(d)                                 Listing.  The Company shall promptly secure
the listing of all of the Purchased Shares upon the Principal Market and, at all
times while the Common Stock is listed on the Principal Market, shall maintain
such listing of all Purchased Shares.  The Company shall use its commercially
reasonable efforts to maintain the Common Stock’s authorization for quotation on
the Principal Market or any other Eligible Market, and so long as the Buyer owns
at least 33% of the number of Purchased Shares originally purchased hereunder,
neither the Company nor any of its Subsidiaries shall take any action which
would reasonably be expected to result in the delisting or suspension of the
Common Stock on the Principal Market or any other Eligible Market (other than in
connection with a change of listing to another Eligible Market and excluding
ordinary temporary suspensions in connection with announcements of material
Company news).  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(d).

 

(e)                                  Expenses.  Each party hereto shall be
responsible for its own costs and expenses incurred by it in connection with the
transaction contemplated hereby.

 

(f)                                    Pledge of Purchased Shares.  The Company
acknowledges and agrees that the Purchased Shares may be pledged by the Buyer
and that such pledge of Purchased Shares shall not be deemed to be a transfer,
sale or assignment of the Purchased Shares hereunder, and, except as required by
applicable Law, the Buyer shall not be required to provide the Company with any
notice thereof or otherwise make any delivery to the Company pursuant to this
Agreement; provided, however, that the Buyer and its pledgee shall be required
to provide notice to the Company and comply with the applicable provisions
hereof, including the requirements of Section 2(h), in order to effect (and
otherwise in connection with) any sale, transfer or assignment of the Purchased
Shares to such pledgee.

 

(g)                                 Disclosure of Transactions and Other
Material Information.  On or before 5:30 p.m., New York City time, on the fourth
(4th) Business Day following the date of this Agreement, the Company shall issue
a press release and file a current report on Form 8-K describing the terms of
the transaction contemplated by this Agreement, in the form required by the 1934
Act and attaching this Agreement as an exhibit to such filing (including such
attachment, the “8-K Filing”).  A reasonable time prior to issuing the press
release referred to in the previous sentence, the Company shall provide the
Buyer with a copy of the proposed press release and shall consult with Buyer
with respect to the content of such press release and Form 8-K.  Subject to the
foregoing, none of the Company, its Subsidiaries and the Buyer shall issue any
press releases or any other public statements with respect to the transaction
contemplated hereby; provided, however, that (i) the Company shall be entitled,
without the prior approval of the Buyer, to make any press release or other
public disclosure with respect to such transaction in substantial conformity
with the 8-K Filing (provided that the Company shall consult with the

 

15

--------------------------------------------------------------------------------


 

Buyer in connection with any such press release or other public disclosure prior
to its release) and (ii) either party may make such disclosure as is required by
applicable Law.

 

(h)                                 Certain Future Actions.

 


(I)                                     FROM THE CLOSING DATE AND SO LONG AS THE
BUYER AND ITS AFFILIATES, INDIVIDUALLY OR COLLECTIVELY, SHALL HOLD ANY PURCHASED
SHARES, NEITHER THE BUYER NOR THE COMPANY SHALL, OR PERMIT ANY OF THEIR
RESPECTIVE AFFILIATES TO, KNOWINGLY ENTER INTO ANY TRANSACTION OR OTHERWISE TAKE
ANY OTHER ACTION THAT, AFTER GIVING EFFECT THERETO, WOULD RESULT IN BUYER OR ANY
OF ITS AFFILIATES TO BE DETERMINED BY THE OTS (A) TO HAVE THE POWER, DIRECTLY OR
INDIRECTLY, TO EXERCISE A CONTROLLING INFLUENCE OVER, OR DIRECT, THE MANAGEMENT
OR POLICIES OF THE COMPANY OR ANY SUBSIDIARY, (B) TO BE IN “CONTROL” (AS SUCH
TERM IS USED IN 12 CFR PART 574) OF THE COMPANY OR ANY SUBSIDIARY, OR OTHERWISE
BE REQUIRED TO REGISTER AS A SAVINGS AND LOAN HOLDING COMPANY, AS SUCH TERM IS
DEFINED IN 12 C.F.R. § 583.20, (C) TO BE AN “AFFILIATE” (AS DEFINED UNDER 12
C.F.R. § 223.2) OF ANY SUBSIDIARY, SUCH THAT ANY TRANSACTIONS BETWEEN BUYER AND
SUCH SUBSIDIARY WOULD BE SUBJECT TO COMPLIANCE WITH §§ 23A AND 23B OF THE
FEDERAL RESERVE ACT OR REGULATION W, 12 C.F.R. PART 223, OR (D) TO BE AN
“INSIDER” (AS DEFINED IN 12 C.F.R. § 215.2) OF THE COMPANY OR ANY SUBSIDIARY
SUCH THAT ANY TRANSACTIONS BETWEEN BUYER AND ITS AFFILIATES, ON THE ONE HAND,
AND THE COMPANY AND SUCH SUBSIDIARY, ON THE OTHER, WOULD BE SUBJECT TO
COMPLIANCE WITH REGULATION O OF 12 C.F.R. § 215.  NOTWITHSTANDING THE FOREGOING,
THE BUYER HEREBY AGREES THAT NO PRO-RATA REPURCHASE OR PRO-RATA REDEMPTION BY
THE COMPANY OF ANY SHARES OF ITS COMMON STOCK SHALL RESULT IN A BREACH BY THE
COMPANY OF THE PROVISIONS OF THIS SECTION 4(H)(I).


 


(II)                                  FROM THE CLOSING DATE AND SO LONG AS THE
BUYER AND ITS AFFILIATES (WHO ARE KNOWN TO THE COMPANY TO BE A HOLDER OF ANY
PURCHASED SHARES), INDIVIDUALLY OR COLLECTIVELY, SHALL HOLD ANY PURCHASED
SHARES, IF THE COMPANY OFFERS A REDEMPTION OR REPURCHASE OF COMMON STOCK TO ANY
HOLDER OF COMMON STOCK ON A NON-PRO-RATA BASIS THAT WOULD CAUSE THE BUYER’S AND
SUCH AFFILIATES’ COLLECTIVE OWNERSHIP OF THE COMPANY’S COMMON STOCK TO EXCEED
9.999% OF THE TOTAL OUTSTANDING COMMON STOCK OF THE COMPANY, AS CALCULATED FOR
THE PURPOSES OF THE BANK HOLDING COMPANY ACT OF 1956, AS AMENDED OR HOLA, THEN,
PROVIDED THE COMPANY SHALL HAVE SO REDEEMED OR REPURCHASED COMMON STOCK PURSUANT
TO SUCH OFFER (SUCH SHARES SO REDEEMED OR REPURCHASED, THE “NON-PRO-RATA
REPURCHASED SHARES”) THE COMPANY SHALL, ON OR PRIOR TO THE DATE OF THE
REDEMPTION OR REPURCHASE OF SUCH NON-PRO-RATA REPURCHASED SHARES, PURCHASE THAT
PORTION OF THE SHARES OF COMPANY COMMON STOCK HELD BY THE BUYER AND/OR SUCH
AFFILIATES IN EXCESS OF 9.999% OF THE TOTAL OUTSTANDING COMMON STOCK OF THE
COMPANY FOR AN AGGREGATE CASH PURCHASE PRICE EQUAL TO (X) IN THE CASE OF ANY
PURCHASE OCCURRING DURING THE PERIOD COMMENCING ON THE CLOSING DATE AND ENDING
ON THE EIGHTEEN (18) MONTH ANNIVERSARY OF THE CLOSING DATE, THE GREATER OF THE
FAIR MARKET VALUE OF SUCH EXCESS SHARES AND THE PRICE PAID FOR THE SHARES
PURCHASED UNDER THIS AGREEMENT, AND (Y) IN THE CASE OF ANY PURCHASE OCCURRING AT
ANY TIME AFTER THE EIGHTEEN (18) MONTH ANNIVERSARY OF THE CLOSING DATE, THE FAIR
MARKET VALUE OF SUCH EXCESS SHARES. FOR PURPOSES OF THIS COMMITMENT, FAIR MARKET
VALUE SHALL MEAN (A) IF THE COMPANY’S COMMON STOCK IS TRADED ON AN ELIGIBLE
MARKET, THE PRICE WHICH REPRESENTS THE TRAILING 20-TRADING DAY AVERAGE OF THE
CLOSING “BID” PRICE (DETERMINED WITHOUT REGARD TO AFTER HOURS TRADING OR ANY
OTHER TRADING OUTSIDE OF THE REGULAR TRADING SESSION TRADING HOURS) OR (B) IF
NOT SO TRADED, THE FAIR MARKET VALUE OF SUCH SHARES ON SUCH DATE AS DETERMINED
IN GOOD FAITH BETWEEN THE BUYER AND THE COMPANY.  SHOULD THE COMPANY AND THE
BUYER NOT REACH AN AGREEMENT AS TO SUCH SHARES FAIR MARKET VALUE WITHIN 15 DAYS
FROM THE DATE THE COMPANY PROVIDED NOTICE TO THE BUYER PURSUANT TO

 

16

--------------------------------------------------------------------------------


 


THIS COMMITMENT, THEN SUCH FAIR MARKET VALUE SHALL BE DETERMINED BY AN
INDEPENDENT, NATIONALLY RECOGNIZED INVESTMENT BANKING FIRM, ACCOUNTING FIRM OR
APPRAISAL FIRM SELECTED BY THE BUYER AND REASONABLY ACCEPTABLE TO THE COMPANY
AND PAID FOR BY THE COMPANY. THE CLOSING OF ANY PURCHASE AND SALE SHALL OCCUR AS
SOON AS PRACTICABLE BUT NO LATER THAN 45 DAYS FROM THE DATE THAT THE COMPANY
PROVIDED NOTICE TO THE BUYER, AT SUCH PLACE AS THE COMPANY AND THE BUYER MAY
AGREE AND PURSUANT TO A STOCK PURCHASE OR REDEMPTION AGREEMENT IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO THE COMPANY AND THE BUYER.  AT THE CLOSING,
THE BUYER AND/OR ITS AFFILIATES, AS APPLICABLE, SHALL ASSIGN THE RELEVANT EXCESS
SHARES THEN OWNED BY THEM TO THE COMPANY FREE AND CLEAR OF ALL LIENS, AND THE
COMPANY SHALL PAY THE PURCHASE PRICE FOR SUCH SHARES IN CASH OR OTHER
IMMEDIATELY AVAILABLE FUNDS. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE COMPANY’S OBLIGATION TO REPURCHASE ANY SUCH EXCESS SHARES PURSUANT
TO THIS SECTION 4(H)(II) SHALL BE SUBJECT TO APPLICABLE LAW (INCLUDING THE
PROVISIONS OF SECTION 160 OF THE DELAWARE GENERAL CORPORATION LAW).


 


(I)                                     STOCK CERTIFICATES.  THE COMPANY SHALL
INSTRUCT THE TRANSFER AGENT TO ISSUE THE STOCK CERTIFICATES REPRESENTING THE
PURCHASED SHARES AS REQUIRED BY THIS AGREEMENT AND TAKE SUCH ACTIONS AS SHALL BE
REQUESTED BY THE TRANSFER AGENT SUCH THAT SUCH STOCK CERTIFICATES SHALL BE
DELIVERED TO THE BUYER WITHIN FIVE (5) BUSINESS DAYS AFTER THE CLOSING DATE.


 


5.                                       CONDITIONS TO THE COMPANY’S OBLIGATION
TO SELL.


 

The obligation of the Company hereunder to issue and sell the Purchased Shares
to the Buyer at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions; provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:

 


(I)                                     THE BUYER SHALL HAVE DELIVERED TO THE
COMPANY THE PURCHASE PRICE FOR THE PURCHASED SHARES BY WIRE TRANSFER OF
IMMEDIATELY AVAILABLE FUNDS PURSUANT TO THE WIRE INSTRUCTIONS PROVIDED BY THE
COMPANY.


 


(II)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
BUYER SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AS OF THE DATE
WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT THAT TIME (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE, WHICH SHALL BE
TRUE AND CORRECT AS OF SUCH SPECIFIED DATE), AND THE BUYER SHALL HAVE PERFORMED,
SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE COVENANTS, AGREEMENTS
AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED, SATISFIED OR COMPLIED
WITH BY THE BUYER AT OR PRIOR TO THE CLOSING DATE.  THE COMPANY SHALL HAVE
RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER (OR OTHER SENIOR EXECUTIVE OFFICER REASONABLY ACCEPTABLE TO
THE COMPANY) OF THE BUYER AND DATED AS OF THE CLOSING DATE, TO THE FOREGOING
EFFECT.


 


(III)                               NO STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NOR SHALL THERE BE ON FILE ANY COMPLAINT BY ANY
GOVERNMENTAL

 

17

--------------------------------------------------------------------------------


 


ENTITY SEEKING AN ORDER OR DECREE, RESTRAINING, ENJOINING OR PROHIBITING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(IV)                              THE BUYER SHALL HAVE DELIVERED TO THE COMPANY
A CERTIFICATE, EXECUTED BY THE SECRETARY OF THE BUYER AND DATED AS OF THE
CLOSING DATE, AS TO (A) THE CERTIFICATE OF INCORPORATION OF THE BUYER, AS IN
EFFECT AT THE CLOSING, (B) THE BY-LAWS OF THE BUYER AS IN EFFECT AT THE CLOSING,
AND (C) THE INCUMBENCY SIGNATURES OF THE OFFICERS OF THE BUYER EXECUTING THIS
AGREEMENT OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT.


 


6.                                       CONDITIONS TO THE BUYER’S OBLIGATION TO
PURCHASE.


 

The obligation of the Buyer hereunder to purchase the Purchased Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for the Buyer’s
sole benefit and may be waived by the Buyer at any time in its sole discretion
by providing the Company with prior written notice thereof:

 


(I)                                     NO STATUTE, RULE, REGULATION, EXECUTIVE
ORDER, DECREE, RULING OR INJUNCTION SHALL HAVE BEEN ENACTED, ENTERED,
PROMULGATED OR ENDORSED BY ANY COURT OR GOVERNMENTAL AUTHORITY OF COMPETENT
JURISDICTION WHICH PROHIBITS THE CONSUMMATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, NOR SHALL THERE BE ON FILE ANY COMPLAINT BY ANY
GOVERNMENTAL ENTITY SEEKING AN ORDER OR DECREE, RESTRAINING, ENJOINING OR
PROHIBITING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(II)                                  THE COMPANY SHALL HAVE DELIVERED TO THE
BUYER A COPY OF THE INSTRUCTIONS DELIVERED TO THE TRANSFER AGENT INSTRUCTING THE
TRANSFER AGENT TO ISSUE THE STOCK CERTIFICATES EVIDENCING THE PURCHASED SHARES
AS REQUIRED BY THIS AGREEMENT AND DELIVER SUCH STOCK CERTIFICATES TO THE BUYER
WITHIN FIVE (5) BUSINESS DAYS AFTER THE CLOSING DATE.


 


(III)                               THE BUYER SHALL HAVE RECEIVED THE OPINION OF
KATTEN MUCHIN ROSENMAN LLP, THE COMPANY’S OUTSIDE COUNSEL, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-1 HEREOF, AND A CERTIFICATE OR LETTER OF REPRESENTATION FROM
JOHN HAGY, CHIEF LEGAL OFFICER OF THE COMPANY, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A-2 HEREOF, IN EACH CASE DATED AS OF THE CLOSING DATE.


 


(IV)                              THE COMPANY SHALL HAVE DELIVERED TO THE BUYER
A CERTIFICATE EVIDENCING THE FORMATION AND GOOD STANDING OF THE COMPANY ISSUED
BY THE SECRETARY OF STATE OF THE STATE OF DELAWARE AS OF A DATE WITHIN FIFTEEN
(15) DAYS OF THE CLOSING DATE.


 


(V)                                 THE COMPANY SHALL HAVE DELIVERED TO THE
BUYER A CERTIFICATE, EXECUTED BY THE SECRETARY OF THE COMPANY AND DATED AS OF
THE CLOSING DATE, AS TO (A) THE RESOLUTIONS CONSISTENT WITH SECTION 3(C) AS
ADOPTED BY THE BOARD OF DIRECTORS, (B) THE CERTIFICATE OF INCORPORATION, AS IN
EFFECT AT THE CLOSING, (C) THE BYLAWS, AS IN EFFECT AT THE CLOSING, AND (D) THE
INCUMBENCY SIGNATURES OF THE OFFICERS OF THE COMPANY EXECUTING THIS AGREEMENT OR
ANY OTHER DOCUMENT EXECUTED IN CONNECTION WITH THIS AGREEMENT.


 


(VI)                              THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR THOSE
REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED BY MATERIALITY OR MATERIAL
ADVERSE EFFECT OR LIKE QUALIFIERS, WHICH SHALL BE TRUE AND CORRECT IN ALL
RESPECTS) AS OF THE DATE WHEN MADE AND AS OF THE CLOSING DATE AS THOUGH MADE AT
THAT TIME

 

18

--------------------------------------------------------------------------------


 


(EXCEPT FOR REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE,
WHICH SHALL BE TRUE AND CORRECT AS OF SUCH SPECIFIED DATE) AND THE COMPANY SHALL
HAVE PERFORMED, SATISFIED AND COMPLIED IN ALL MATERIAL RESPECTS WITH THE
COVENANTS, AGREEMENTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED,
SATISFIED OR COMPLIED WITH BY THE COMPANY AT OR PRIOR TO THE CLOSING DATE.  THE
BUYER SHALL HAVE RECEIVED A CERTIFICATE, EXECUTED BY THE CHIEF EXECUTIVE OFFICER
OR CHIEF FINANCIAL OFFICER (OR OTHER SENIOR EXECUTIVE OFFICER REASONABLY
ACCEPTABLE TO THE BUYER) OF THE COMPANY, DATED AS OF THE CLOSING DATE, TO THE
FOREGOING EFFECT.


 


(VII)                           THE COMPANY SHALL HAVE DELIVERED TO THE BUYER A
LETTER FROM THE COMPANY’S TRANSFER AGENT CERTIFYING THE NUMBER OF SHARES OF
COMMON STOCK OUTSTANDING AS OF A DATE WITHIN FIVE (5) BUSINESS DAYS OF THE
CLOSING DATE.


 


(VIII)                        THE COMMON STOCK (A) SHALL BE LISTED ON THE
PRINCIPAL MARKET AND (B) SHALL NOT HAVE BEEN SUSPENDED, AS OF THE CLOSING DATE,
BY THE SEC OR THE PRINCIPAL MARKET FROM TRADING ON THE PRINCIPAL MARKET NOR
SHALL SUSPENSION BY THE SEC OR THE PRINCIPAL MARKET HAVE BEEN THREATENED, AS OF
THE CLOSING DATE, EITHER (X) IN WRITING BY THE SEC OR THE PRINCIPAL MARKET OR
(Y) BY THE COMPANY’S FALLING BELOW THE MINIMUM LISTING MAINTENANCE REQUIREMENTS
OF THE PRINCIPAL MARKET.


 


(IX)                                THE COMPANY SHALL HAVE OBTAINED ALL
GOVERNMENTAL, REGULATORY OR THIRD PARTY CONSENTS AND APPROVALS, IF ANY,
NECESSARY FOR THE SALE OF THE PURCHASED SHARES.


 


(X)                                   THE COMPANY SHALL HAVE EXECUTED AND
DELIVERED TO THE BUYER THE REGISTRATION RIGHTS AGREEMENT.


 


(XI)                                THE COMPANY SHALL HAVE DELIVERED TO THE
BUYER SUCH OTHER DOCUMENTS RELATING TO THE TRANSACTION CONTEMPLATED BY THIS
AGREEMENT AS THE BUYER OR ITS COUNSEL MAY REASONABLY REQUEST.


 


7.                                       SURVIVAL AND INDEMNIFICATION.


 

(a)                                  Survival.  Unless this Agreement is
terminated under Section 8, the representations and warranties of the Company
and the Buyer contained in Sections 2 and 3 and the agreements and covenants set
forth in Sections 4 and 8 shall survive the Closing and the delivery of the
Purchased Shares.

 

(b)                                 Indemnification.  Subject to the other terms
and conditions of this Section 7, the Company shall indemnify, defend and hold
harmless the Buyer, its Affiliates and their respective partners, directors,
officers, employees, advisors and representatives (each, an “Indemnified Party”
and collectively, the “Indemnified Parties”) against any and all Losses (as
hereinafter defined), including Losses arising out of or relating to any legal,
administrative or other actions (including actions brought by the Buyer or the
Company or any equity holders of the Company or derivative actions brought by
any Person claiming through or in the Company’s name other than actions brought
by the Company for breach of any of the Buyer’s representations, warranties or
covenants made by it under this Agreement), proceedings or investigations
(whether formal or informal), or threats thereof, based upon, resulting from,
relating to or arising out of (i) any breach of any representation or warranty
of the Company in this Agreement, or (ii) any breach of any covenant, agreement
or obligation of the Company contained in this

 

19

--------------------------------------------------------------------------------


 

Agreement; provided, that if and to the extent that such indemnification is
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of such Losses which shall be permissible under
applicable Laws; and, provided, further, that the Company shall have no
obligation to indemnify, defend or hold harmless (or make contribution to the
payment and satisfaction to) any Indemnified Party to the extent the Losses
suffered by such Indemnified Party arise out of or result from a breach of any
representation, warranty or covenant made or to be complied with by such
Indemnified Party hereunder or the gross negligence or willful misconduct of
such Indemnified Party.

 

(c)                                  Procedure.  Promptly after receipt by an
Indemnified Party of notice by a third party of any complaint or the
commencement of any audit, investigation, action or proceeding with respect to
which such Indemnified Party may be entitled to receive payment from the Company
for any Losses, such Indemnified Party will notify the Company in writing
following the Indemnified Party’s receipt of such complaint or of notice of the
commencement of such audit, investigation, action or proceeding; provided,
however, that the failure to so notify the Company in writing will not relieve
the Company from liability under this Agreement with respect to such claim
unless such failure to notify the Company in writing results in the forfeiture
of material rights or defenses otherwise available to the Company with respect
to such claim.  The Company will have the right, upon written notice delivered
to the Indemnified Party within 20 days thereafter, which notice shall include
the Company’s written statement that it is assuming full responsibility for any
Losses resulting from such audit, investigation, action or proceeding, to assume
the defense of such audit, investigation, action or proceeding, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of the fees and disbursements of such counsel.  In the event, however,
that the Company declines or fails to assume the defense of the audit,
investigation, action or proceeding on the terms provided above or to employ
counsel reasonably satisfactory to the Indemnified Party, in either case within
such 20 day period, then such Indemnified Party may employ counsel to represent
or defend it in any such audit, investigation, action or proceeding and the
Company will pay the reasonable fees and disbursements of such counsel as
incurred; provided, however, that the Company will not be required to pay the
fees and disbursements of more than one counsel plus appropriate local counsel
for all Indemnified Parties in any jurisdiction in any single audit,
investigation, action or proceeding.  In any audit, investigation, action or
proceeding with respect to which indemnification is being sought hereunder, the
Indemnified Party or the Company, whichever is not assuming the defense of such
action, will have the right to participate in such matter and to retain its own
counsel at such party’s own expense.  The Company or the Indemnified Party, as
the case may be, shall at all times use reasonable efforts to keep the Company
or the Indemnified Party, as the case may be, reasonably apprised of the status
of the defense of any matter the defense of which they are maintaining and to
cooperate in good faith with each other with respect to the defense of any such
matter.  No Indemnified Party may settle or compromise any claim or consent to
the entry of any judgment with respect to which indemnification is being sought
hereunder without the prior written consent of the Company, unless (i) the
Company fails to assume and maintain the defense of such claim pursuant to this
Section 7(c) or (ii) such settlement, compromise or consent (A) includes an
unconditional release of the Company from all liability arising out of such
claim, (B) does not contain any admission or statement suggesting any wrongdoing
or liability on behalf of the Company, and (C) does not contain any equitable
order, judgment or term which in any manner affects, restrains or interferes
with the business of the Company or any of the Company’s Affiliates.  The
Company may not,

 

20

--------------------------------------------------------------------------------


 

without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed), settle or compromise any claim or
consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless such settlement, compromise or consent
(A) includes an unconditional release of the Indemnified Party from all
liability arising out of such claim, (B) does not contain any admission or
statement suggesting any wrongdoing or liability on behalf of the Indemnified
Party, (C) does not contain any equitable order, judgment or term which in any
manner affects, restrains or interferes with the business of the Indemnified
Party or any of the Indemnified Party’s Affiliates and (D) does not require
payment of any amount that is not being paid by the Company.

 

(d)                                 Reimbursement.  In the event the Company is
obligated to indemnify for expenses, the Company shall, subject to the
provisions of this Section 7, upon presentation of appropriate invoices
containing reasonable detail, reimburse each Indemnified Party for all such
expenses (including reasonable expenses of investigation and reasonable fees,
disbursements and other charges of counsel in connection with any claim, action,
suit or proceeding) as they are incurred by such Indemnified Party.  “Losses”
means all losses, claims (including any claim by a third party), damages and
expenses (including reasonable expenses of investigation and reasonable fees,
disbursements and other charges of counsel in connection with any claim, action,
suit or proceeding) actually incurred by the Indemnified Party in connection
with any claim, action, suit or proceeding.

 


8.                                       TERMINATION.


 

(a)                                  Termination by Mutual Agreement.  This
Agreement may be terminated prior to the Closing by mutual written agreement of
the Company and the Buyer.

 

(b)                                 Termination for Failure to Close.  In the
event that the Closing shall not have occurred on or before January 27, 2010,
either the Company or the Buyer shall have the option to terminate this
Agreement at the close of business on such date, without liability to such
party, by the giving of written notice of termination, unless the Closing has
not occurred by reason of the failure of the party seeking to terminate this
Agreement to comply in all material respects with its obligations under this
Agreement.

 

(c)                                  Termination for Breach.  This Agreement may
be terminated by the Company or the Buyer in the event the other party is in
breach in any material respect of any representation, warranty, covenant or
agreement contained in this Agreement such that the conditions to the
nonbreaching party’s obligation to consummate the transactions contemplated by
this Agreement would not be satisfied, the terminating party has notified the
other party of the breach, and such breach has continued without cure for a
period of ten (10) days after the notice of breach.

 

(d)                                 Effects of Termination.  In the event of any
termination of this Agreement as provided in Section 8(a), 8(b) or 8(c), this
Agreement (other than this Section 8(d), Section 7 and Section 9, which shall
remain in full force and effect) shall forthwith become wholly void and of no
further force and effect; provided, that the Company will remain liable to the
Buyer for any breach of this Agreement by the Company existing at the time of
such termination, the Buyer will remain liable to the Company for any breach of
this Agreement by the Buyer existing at the time of such termination, and the
Buyer or the Company, as the case may be, may seek such

 

21

--------------------------------------------------------------------------------


 

remedies against the other with respect to any such breach as are provided in
this Agreement or as are otherwise available at Law or in equity.

 


9.                                       MISCELLANEOUS.


 

(a)                                  Definitions.

 

“8-K Filing” has the meaning set forth in Section 4(g).

 

“1933 Act” has the meaning set forth in the first Whereas clause.

 

“1934 Act” has the meaning set forth in Section 3.

 

“Affiliate” means any Person controlling, controlled by or under common control
with any other Person.  For purposes of this definition, “control” (including
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of securities,
partnership or other ownership interests, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Board of Directors” has the meaning set forth in Section 3(c).

 

“Business Day” any day other than a Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by Law to
remain closed.

 

“Buyer” has the meaning set forth in the preamble.

 

“Bylaws” has the meaning set forth in Section 3(r).

 

“Certificate of Incorporation” has the meaning set forth in Section 3(r).

 

“Closing” has the meaning set forth in Section 1(b).

 

“Closing Date” has the meaning set forth in Section 1(b).

 

“Common Stock” has the meaning set forth in the second Whereas clause.

 

“Company” has the meaning set forth in the preamble.

 

“Company Controlled Affiliate” means any Affiliate controlled, directly or
indirectly, by the Company.

 

“Confidentiality Agreement” shall mean that certain Mutual Confidentiality
Agreement by and between the Company and the Buyer dated as of December 9, 2009.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such

 

22

--------------------------------------------------------------------------------


 

liability, or the primary effect thereof, is to provide assurance to the obligee
of such liability that such liability will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto.

 

“Convertible Securities” means any stock or securities (other than Options)
convertible into or exercisable or exchangeable for shares of Common Stock.

 

“Disclosure Letter” has the meaning set forth in Section 3.

 

“Eligible Market” means the NYSE Amex, the NASDAQ Capital Market, the NASDAQ
Global Market, the NASDAQ Global Select Market, the New York Stock Exchange or
the Over-the-Counter Bulletin Board.

 

“Family Member” means, with respect to any Person, such Person’s spouse,
children, parents or siblings.

 

“FDIC” means the Federal Deposit Insurance Corporation

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Governmental Entity” means any federal, state, local or foreign, court,
governmental, legislative, judicial, administrative or regulatory authority,
agency, commission, body or other governmental entity or self regulatory
organization or stock exchange, including the OTS, the FDIC and the SEC.

 

“HOLA” has the meaning set forth in Section 3(b).

 

“Indebtedness” of any Person means, without duplication (i) all indebtedness
(including principal, interest, fees and charges) for borrowed money, but
exclusive of “deposits” (as defined in 12 U.S.C. § 1813(l)), (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables incurred in the ordinary course of business), (iii) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (iv) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (v) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (vii) all
indebtedness referred to in clauses (i) through (vi) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such

 

23

--------------------------------------------------------------------------------


 

indebtedness; provided that the amount of the indebtedness included in
“Indebtedness” pursuant to this clause (vii) shall be limited to the fair market
value of the property or asset subject to such mortgage, lien, pledge, charge,
security interest or other encumbrance, and (viii) all Contingent Obligations in
respect of indebtedness or obligations of others of the kinds referred to in
clauses (i) through (vii) above.

 

“Indemnified Party” or “Indemnified Parties” has the meaning set forth in
Section 7(b).

 

“Knowledge of the Company” or phrases of similar effect (including the words
“Known” or “Know”) means the knowledge, after reasonable investigation, of the
individuals listed on Schedule 9(a) attached hereto.

 

“Law” means any statute, ordinance, license, rule, regulation, order, demand,
writ, injunction, decree or judgment of any Governmental Entity, including any
of the foregoing which relate to the business of banking generally, lending
activities, deposit taking, money transmission, stored value cards, credit
cards, savings associations, savings and loan holding companies, trust
operations, government contracts, national security, and protection of
classified information, including, without limitation, the Home Owners Loan Act
of 1934, the Savings and Loan Holding Company Act, the Bank Secrecy Act, the
United States Foreign Corrupt Practices Act, the Fair Housing Act, the Home
Mortgage Disclosure Act, the Equal Credit Opportunity Act, the Community
Reinvestment Act of 1977, the Gramm-Leach-Bliley Act, the Fair Consumer Credit
Protection Act, and all regulations promulgated thereunder.

 

“Material Adverse Effect” means any material adverse effect on the business,
properties, assets, operations, results of operations or condition (financial or
otherwise) of the Company and its Subsidiaries, taken as a whole, or on the
transaction contemplated hereby, or on the authority or ability of the Company
to perform its obligations under this Agreement, but shall not include facts,
circumstances, effects, events or changes: (i) generally affecting any of the
industries in which the Company, taken together with its Subsidiaries, operates,
in the United States or elsewhere in the world or the economy or the financial
or securities markets in the United States or elsewhere in the world;
(ii) resulting from political conditions, including acts of war (whether or not
declared), armed hostilities and terrorism, or developments or changes therein;
(iii) resulting from any announcement of this Agreement or the transactions
contemplated hereby, in each case, solely to the extent due to such
announcement; (iv) resulting from a change in the Company’s stock price or the
trading volume in the Common Stock in and of itself (it being understood that
the underlying circumstances, event or reasons giving rise to any such failure
(to the extent provided for in this definition) can be taken into account in
determining whether a Material Adverse Effect has occurred or would reasonably
be expected to occur); or (v) resulting from a failure to meet securities
analysts’ published revenue or earnings predictions for the Company in and of
itself (it being understood that the underlying circumstances, event or reasons
giving rise to any such failure (to the extent provided for in this definition)
can be taken into account in determining whether a Material Adverse Effect has
occurred or would reasonably be expected to occur); provided, however, that the
facts, circumstances, events or changes set forth in clause (i) above may be
taken into account in determining whether there is or has been a Material
Adverse Effect if and only to the extent such act, circumstance, event, effect
or change has a materially disproportionate impact on the

 

24

--------------------------------------------------------------------------------


 

Company and its Subsidiaries, relative to the other participants in the
industries in which the Company and its Subsidiaries operate.

 

“MetaBank” means MetaBank, a federally-chartered savings association and wholly
owned subsidiary of the Company.

 

“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

 

“OTS” means the U.S. Department of Treasury’s Office of Thrift Supervision.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization or a
government or any department or agency thereto.

 

“Pre-Announcement Period” has the meaning set forth in Section 2(e).

 

“Principal Market” means the NASDAQ Global Market.

 

“Purchase Price” has the meaning set forth in Section 1(c).

 

“Purchased Shares” has the meaning set forth in the second Whereas clause.

 

“Registration Rights Agreement” means a Registration Rights Agreement between
the Company and the Buyer substantially in the form set forth on Exhibit B
hereto.

 

“Regulation D” has the meaning set forth in the first Whereas clause.

 

“Regulatory Agreement” has the meaning set forth in Section 3(q).

 

“Rule 144” has the meaning set forth in Section 2(h)(i).

 

“Sarbanes-Oxley Act” has the meaning set forth in Section 3(j)(iii).

 

“SEC” has the meaning set forth in the first Whereas clause.

 

“SEC Documents” has the meaning set forth in Section 3(j)(i).

 

“SEC Reports” has the meaning set forth in Section 3.

 

“Securities” has the meaning set forth in Section 4(j)(i).

 

“Subsidiaries” means MetaBank, First Midwest Financial Capital Trust I, Meta
Trust Company, First Services Financial Limited, Brookings Service Corporation
and any other joint venture or any entity in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest having
general voting power in respect of more than fifty percent (50%) of all of the
capital stock or equity or similar interest of such joint venture or entity.

 

25

--------------------------------------------------------------------------------


 

“Tax” means all federal, state, local, foreign or other governmental taxes,
assessments, duties, fees, levies or similar charges of any kind imposed by a
Governmental Entity, including, but not limited to, all income, profit, gross
receipts, franchise, excise, property, use, intangibles, sales, payroll, social
security, employment, value added, withholding and other taxes, and including
all interest, penalties and additional amounts imposed with respect to such
amounts, whether as a primary obligor or as a result of being a “transferee”
(within the meaning of Section 6901 of the Code or any other applicable Law) of
another Person or as a result of being a member of an affiliated, consolidated,
unitary or combined group.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return, statement or other document relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

 

“Transfer Agent” has the meaning set forth in Section 1(d).

 

(b)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law.

 

(c)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided, that a facsimile or electronic
(i.e., “PDF”) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original.

 

(d)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(e)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

26

--------------------------------------------------------------------------------


 

(f)            Entire Agreement; Amendments.  This Agreement and the
Confidentiality Agreement supersede all other prior oral or written agreements
among the Buyer and the Company, their Affiliates and Persons acting on their
behalf with respect to the matters discussed herein, and this Agreement and the
Confidentiality Agreement contain the entire understanding of the parties hereto
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyer.  No provision hereof
may be waived other than by an instrument in writing signed by the party against
whom enforcement is sought.

 

(g)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight courier service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Meta Financial Group, Inc.

5501 S. Broadband Lane

Sioux Falls, South Dakota  57108

Telephone:

(605) 782-1738

Facsimile:

(605) 338-0596

Attention:

General Counsel

 

with a copy (for informational purposes only) to:

 

Katten Muchin Rosenman LLP

2900 K Street, NW

Suite 200

Washington, DC  20007

Telephone:

(202) 625-3500

Facsimile:

(202) 339-8281

Attention:

Jeffrey M. Werthan, Esq.

 

If to the Buyer:

 

Cash America International, Inc.

1600 West 7th Street

Fort Worth, TX  76102

Telephone:

(817) 335-1100

Facsimile:

(817) 570-1647

Attention:

Christian Schroder, Esq.

 

27

--------------------------------------------------------------------------------


 

with a copy (for informational purposes only) to:

 

Arnold & Porter LLP

555 Twelfth Street, NW

Washington, DC 20004

Telephone:

(202) 942-5455

Facsimile:

(202) 942-5999

Attention:

Beth S. DeSimone, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.

 

(h)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns.  Neither the Company nor the Buyer shall assign or delegate
this Agreement or any of its rights or obligations hereunder without the prior
written consent of the other party hereto.

 

(i)            No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(j)            Further Assurances.  Each party hereto shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as any other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rules of strict construction will be applied against any
party.

 

(l)            Remedies.  The Buyer shall have all rights and remedies set forth
in this Agreement and all rights and remedies which it has been granted at any
time under any other agreement or contract and all of the rights which such
holders have under any Law.  Each party hereto shall be entitled to enforce its
rights hereunder specifically (without posting a bond or other security or
proving actual damages), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by Law. 
Notwithstanding anything to the contrary contained herein, neither party hereto
shall be entitled to consequential, special, exemplary, indirect or incidental
damages hereunder.

 

(m)          Acknowledgment Regarding Buyer’s Purchased Shares.  The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transaction contemplated
hereby.  The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to this Agreement and the transaction
contemplated hereby, and any advice given by the Buyer or any of its
representatives or agents in connection with this Agreement and the transaction
contemplated hereby is merely

 

28

--------------------------------------------------------------------------------


 

incidental to the Buyer’s purchase of the Purchased Shares.  The Company further
represents to the Buyer that the Company’s decision to enter into this Agreement
has been based solely on the independent evaluation by the Company and its
representatives.

 

(n)           Interpretive Matters.  Unless the context otherwise requires,
(i) all references to Sections, Schedules, Appendices or Exhibits are to
Sections, Schedules, Appendices or Exhibits contained in or attached to this
Agreement, (b) words in the singular or plural include the singular and plural
and pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter, (c) the words “hereof,” “herein” and
words of similar effect shall reference this Agreement in its entirety, and
(d) the use of the word “including” in this Agreement shall be by way of example
rather than limitation.

 

[Signature Page Follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

META FINANCIAL GROUP, INC.

 

 

 

 

 

By:

/s/ J. Tyler Haahr

 

 

Name:

J. Tyler Haahr

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

BUYER:

 

 

 

CASH AMERICA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Daniel R. Feehan

 

 

Name:

Daniel R. Feehan

 

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

Knowledge of the Company

 

James S. Haahr

 

J. Tyler Haahr

 

Troy Moore

 

David W. Leedom

 

Brad C. Hanson

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 26,
2010, by and among Meta Financial Group, Inc., a Delaware corporation (the
“Company”), and Cash America International, Inc., a Texas corporation (the
“Buyer”).

 

RECITALS:

 

WHEREAS, this Agreement is made in connection with the Securities Purchase
Agreement (the “Securities Purchase Agreement”), dated as of January 22, 2010,
by and among the Company and the Buyer; and

 

WHEREAS, as an inducement to the Buyer’s investment in the Company pursuant to
the Securities Purchase Agreement, the parties desire to enter into this
Agreement in order to grant certain registration rights to the Buyer as set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.

GENERAL

 

1.1           Definitions.  As used in this Agreement, the following terms shall
have the following respective meanings:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person or entity.

 

“Agreement” shall have the meaning ascribed to it in the preamble hereof.

 

“Business Day” means any day that is not a Saturday or Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

“Buyer” shall have the meaning ascribed to it in the preamble hereof.

 

“Closing Date” means the date on which the closing of the transactions
contemplated by the Securities Purchase Agreement occurs.

 

“Common Stock” means shares of common stock, $0.01 par value per share, of the
Company.

 

“Company” shall have the meaning ascribed to it in the preamble hereof.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Holder” or “Holders” means the Buyer and any holder of Registrable Securities
to whom the registration rights conferred by this Agreement have been
transferred in compliance with Section 2.8 hereof.

 

“Mandatory Registration Statement” shall have the meaning ascribed to it in
Section 2.1 hereof.

 

“Misstatement” shall have the meaning ascribed to it in Section 2.4 hereof.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.

 

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement.

 

“Registrable Securities” means (a) the Shares; and (b) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares held by the
Holders; provided, however, that Registrable Securities shall not include any
shares of Common Stock (i) which have been sold or otherwise disposed of either
pursuant to a registration statement or Rule 144 under the Securities Act;
(ii) which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned in compliance with the terms of
this Agreement; or (iii) which may be sold by the Holder in question pursuant to
Rule 144 without volume restrictions or public information requirements.

 

“Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (including any Mandatory
Registration Statement), including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel for the
Company, blue sky fees and expenses, and expenses of the Company’s independent
accountants in connection with any regular or special reviews or audits incident
to or required by any such registration, and any other Persons retained by the
Company and the compensation of regular employees of the Company, which shall be
paid in any event by the Company, but shall not include Selling Expenses.

 

“SEC” or “Commission” means the Securities and Exchange Commission and any
successor agency.

 

2

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

 

“Securities Purchase Agreement” shall have the meaning ascribed to it in the
recitals hereof.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
fees of underwriters, selling brokers, dealer managers and similar securities
industry professionals and stock transfer taxes applicable to the sale of
Registrable Securities and fees and disbursements of counsel for any Holder.

 

“Shares” mean shares of Common Stock issued by the Company to the Buyer pursuant
to the Securities Purchase Agreement.

 

“Violation” shall have the meaning ascribed to it in Section 2.7(a) hereof.

 

SECTION 2.

REGISTRATION

 

2.1           Registration Statement.

 

2.1.1        In accordance with the requirements of Section 2.3 below, the
Company shall file with the SEC within 30 calendar days after the Closing Date,
and shall use commercially reasonable efforts to cause to be declared effective
by the SEC as soon as practicable after the date of such filing, and in any
event within 120 calendar days after the Closing Date, a registration statement
on Form S-1 or Form S-3 with respect to the resale of the Registrable Securities
by the Holders thereof.  The Company shall also, once such registration
statement becomes effective, maintain the effectiveness of the registration
effected pursuant to this Section 2.1 and keep such registration statement free
of any material misstatements or omissions at all times, subject only to the
limitations on effectiveness set forth below.  The registration statement
contemplated by this Section 2.1 is referred to herein as the “Mandatory
Registration Statement.”  The Company shall cause the Mandatory Registration
Statement to remain effective until such date as is the earlier of (i) the date
on which all Registrable Securities included in the registration statement shall
have been sold or shall have otherwise ceased to be Registrable Securities and
(ii) the date on which all remaining Registrable Securities may be sold pursuant
to Rule 144 without volume restrictions or public information requirements and
any and all restrictive legends have been removed from the Shares.

 

2.1.2        If: (i) the Mandatory Registration Statement is not filed on or
prior to 30 calendar days after the Closing Date (subject to the provisions of
Section 2.11), or (ii) the Company fails to file with the Commission a request
for acceleration in accordance with Rule 461 promulgated under the Securities
Act, within five Business Days after the date that the Company is notified
(orally or in writing, whichever is earlier) by the Commission that the
Mandatory Registration Statement will not be “reviewed,” or not subject to
further review, or (iii) the Mandatory Registration Statement filed or required
to be filed hereunder is not declared effective by the

 

3

--------------------------------------------------------------------------------


 

Commission within 120 calendar days after the Closing Date (the “120-Day
Deadline”), or (iv) in the event that, after the 120-Day Deadline, the
Registrable Securities have not been listed on the Trading Markets (as defined
below), or (v) after the 120-Day Deadline, the Mandatory Registration Statement
ceases for any reason to remain continuously effective as to all Registrable
Securities for which it is required to be effective, or the Holders are
otherwise not permitted to utilize the prospectus therein to resell such
Registrable Securities (except as may be restricted pursuant to Section 2.4 or
2.11) for more than 14 consecutive calendar days or more than an aggregate of 20
calendar days during any 12-month period (which need not be consecutive calendar
days) (any such failure or breach being referred to as an “Event”, and for
purposes of clause (i), (iii) or (iv) the date on which such Event occurs, or
for purposes of clause (ii) the date on which such five Business Day period is
exceeded, or for purposes of clause (v) the date on which such 14 or 20 calendar
day period, as applicable, is exceeded being referred to as “Event Date”), then
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on the expiration of each thirty
(30) day-period following such Event Date (if the applicable Event shall not
have been cured by such date) until the applicable Event is cured or such Holder
no longer owns Registrable Securities, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to two
and one-half percent (2.50%) of the aggregate purchase price paid by such Holder
for all Registrable Securities then held by such Holder.    If the Company fails
to pay any partial liquidated damages pursuant to this Section in full within
seven calendar days after the date payable, the Company will pay interest
thereon at a rate of 18% per annum (or such lesser maximum amount that is
permitted to be paid by applicable law) to the Holder, accruing daily from the
date such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. The partial liquidated damages pursuant to
the terms hereof shall apply on a daily pro-rata basis for any portion of a
month prior to the cure of an Event.

 

2.2           Expenses of Registration.  All reasonable Registration Expenses
incurred in connection with any registration hereunder shall be borne by the
Company.  All Selling Expenses incurred in connection with any registrations
hereunder, shall be borne by the Holders of the Registrable Securities so
registered pro rata on the basis of the number of shares so registered.

 

2.3           Additional Obligations of the Company.  The Company shall:

 

(a)  At least three Business Days before filing the Mandatory Registration
Statement, furnish to counsel selected by the Holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed (except for Annual Reports on Form 10-K,
Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and any similar
or successor reports that have been filed via EDGAR which may be incorporated or
deemed to be incorporated by reference thereto), and the Company shall in good
faith consider any reasonable comments of such counsel received at least one
Business Day prior to filing.

 

(b)  Promptly notify the Holders when the Mandatory Registration Statement is
declared effective by the Commission.  The Company shall respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to the registration

 

4

--------------------------------------------------------------------------------


 

statement or any amendments thereto and shall furnish to the Holders, upon
request, any comments of the Commission staff regarding the Holders.  The
Company shall promptly file with the Commission a request for acceleration of
effectiveness in accordance with Rule 461 promulgated under the Securities Act
after the Company concludes that the staff of the Commission has no further
comments on the filing.

 

(c)  Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

 

(d)  Use commercially reasonable efforts to register and qualify the securities
covered by the Mandatory Registration Statement under such other securities or
Blue Sky laws of such U.S. jurisdictions as shall be reasonably requested by the
Holders unless an exemption from registration and qualification exists; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business, file a general consent to service of process
or subject itself to general taxation in any such states or jurisdictions.

 

(e)  Promptly notify each Holder of Registrable Securities covered by the
Mandatory Registration Statement at any time when a prospectus relating thereto
is required to be delivered under the Securities Act of the happening of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing (provided that in no event shall such notice contain any material,
non-public information regarding the Company) and, when such state of facts no
longer exists whether due to passage of time or filing of supplemental
disclosure by the Company, the Company shall promptly furnish to each such
Holder a reasonable number of copies of any supplement or amendment to such
prospectus filed by the Company.

 

(f)  Use commercially reasonable efforts to prevent the issuance of any stop
order or other suspension of effectiveness of the Mandatory Registration
Statement, or the suspension of the qualification of any of the Registrable
Securities for sale in any jurisdiction in the United States, and in the event
of the issuance of any stop order suspending the effectiveness of such
registration statement, or any order suspending or preventing the use of any
related prospectus or suspending the qualification of any equity securities
included in such registration statement for sale in any jurisdiction, the
Company shall use commercially reasonable efforts to obtain promptly the
withdrawal of such order.

 

(g)  Cause all Shares to be listed on each securities exchange  on which similar
securities issued by the Company are then listed (collectively, the “Trading
Markets”), including, without limitation, the filing of any required additional
listing applications.

 

(h)  Use commercially reasonable efforts to cooperate with the Holders who hold
Registrable Securities being offered and, to the extent applicable, facilitate
the timely preparation and delivery of certificates (not bearing any restrictive
legend) representing the Registrable

 

5

--------------------------------------------------------------------------------


 

Securities sold pursuant to the Mandatory Registration Statement and enable such
certificates to be in such denominations or amounts, as the case may be, as the
Holders may reasonably request and registered in such names as the Holders may
request.

 

(i)  Provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities covered by any registration statement from and after a
date not later than the effective date of the Mandatory Registration Statement.

 

(j)  Not, nor shall any subsidiary or affiliate thereof, identify any Holder as
an underwriter in any public disclosure or filing with the SEC or the NASDAQ
Stock Market or any other securities exchange or market without the consent of
such Holder except as required by law.

 

2.4           Suspension of Sales.  Upon receipt of written notice from the
Company that the Mandatory Registration Statement or a prospectus relating
thereto contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading (a “Misstatement”), each Holder of Registrable Securities
shall forthwith discontinue disposition of Registrable Securities until such
Holder has received copies of the supplemented or amended prospectus that
corrects such Misstatement, or until such is advised in writing by the Company
that the use of the prospectus may be resumed, and, if so directed by the
Company, such Holder shall deliver to the Company all copies, other than
permanent file copies then in such Holder’s possession, of the prospectus
covering such Registrable Securities current at the time of receipt of such
notice.  The total number of calendar days that any such suspension may be in
effect in any 365 day period shall not exceed 90 days.

 

2.5           Termination of Registration Rights.  A Holder’s registration
rights, including any right to payment under Section 2.1.2, shall expire if all
Registrable Securities held by such Holder may be sold pursuant to Rule 144
without volume restrictions or public information requirements.  Termination of
such registration rights shall be conditioned upon the Company’s removal of the
restrictive legends from any Registrable Securities held by such Holder and the
Holder agrees to take such reasonable actions requested by the Company to
facilitate such removal.

 

2.6           Furnishing Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Agreement that
the selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as shall be required to effect the registration
of their Registrable Securities.

 

2.7           Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Section 2:

 

(a)  To the extent permitted by law, the Company shall indemnify and hold
harmless each Holder and each person, if any, who controls such Holder within
the meaning of the Securities Act or the Exchange Act, against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Investment Company

 

6

--------------------------------------------------------------------------------


 

Act or the Exchange Act or other federal or state law, insofar as such losses,
claims, damages, or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a “Violation”):  (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any related preliminary prospectus or final prospectus or any amendments or
supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, or state securities laws or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
other federal or state securities law in connection with the registration of the
Registrable Securities; and the Company will pay to each such Holder or
controlling person, as incurred any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 2.7(a) shall not apply to any Holder (or any related
controlling person) with respect to amounts paid in settlement of any such loss,
claim, damage, liability, or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld), nor
shall the Company be liable in any such case for any such loss, claim, damage,
liability, or action to the extent that it arises out of or is based upon a
Violation which occurs (i) solely in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration statement by any such Holder or controlling person, (ii) as a
result of  any failure of such Holder or controlling person to deliver or cause
to be delivered a prospectus made available by the Company in a timely manner,
or (iii) as a result of a violation by such Holder or controlling person of such
Holder’s obligations under Section 2.4 hereof.

 

(b)  To the extent permitted by law and provided that such Holder is not
entitled to indemnification pursuant to Section 2.7(a) above with respect to
such matter, each selling Holder (severally and not jointly) shall indemnify and
hold harmless the Company, each of its directors, officers, persons, if any, who
control the Company within the meaning of the Securities Act, any other Holder
selling securities in such registration statement and any controlling person of
any such other Holder, against any losses, claims, damages, or liabilities to
which any of the foregoing persons may become subject under the Securities Act,
the Exchange Act or other federal or state securities law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any (i) untrue statement or alleged untrue statement of
a material fact regarding such Holder and provided in writing by such Holder
expressly for use in connection with a registration statement which is contained
in such registration statement, including any related preliminary prospectus or
final prospectus or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, in each case to the
extent (and only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such registration
statement, preliminary or final prospectus, amendment or supplement thereto, in
reliance upon and in conformity with written information furnished by such
Holder expressly for use in connection with such registration statement,
(iii) any failure by such Holder or controlling person to deliver or cause to be
delivered a prospectus made available by the Company in a timely manner, or
(iv) violation by such Holder or controlling person of such Holder’s obligations
under

 

7

--------------------------------------------------------------------------------


 

Section 2.4 hereof; and each such Holder will pay, as incurred, any legal or
other expenses reasonably incurred by any Person intended to be indemnified
pursuant to this Section 2.7(b), in connection with investigating or defending
any such loss, claim, damage, liability, or action as a result of such Holder’s
untrue statement, omission, failure or violation; provided, however, that the
indemnity agreement contained in this Section 2.7(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld); provided, that, (x) the indemnification
obligations in this Section 2.7(b) shall be individual and ratable not joint and
several for each Holder and (y) in no event shall the aggregate of all
indemnification payments by any Holder under this Section 2.7(b) exceed the net
proceeds from the offering received by such Holder.

 

(c)  Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses of such
counsel to be paid by the indemnifying party, if (i) the indemnifying party
shall have failed to assume the defense of such claim within twenty (20) days
after receipt of notice of the claim and to employ counsel reasonably
satisfactory to such indemnified party, as the case may be; or (ii) in the
reasonable opinion of counsel retained by the indemnifying party, representation
of such indemnified party by such counsel would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding.  The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party reasonably apprised of the status of the
defense or any settlement negotiations with respect thereto.  No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent.  The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.7, except to the extent such failure to give notice actually and
materially prejudices the indemnifying party.

 

(d)  If the indemnification provided for in this Section 2.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand

 

8

--------------------------------------------------------------------------------


 

and of the indemnified party on the other in connection with the statements or
omissions that resulted in such loss, liability, claim, damage, or expense as
well as any other relevant equitable considerations.  The relative fault of the
indemnifying party and of the indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information, and opportunity to correct or
prevent such statement or omission.  Notwithstanding the foregoing, the amount
that any Holder will be obligated to contribute pursuant to this
Section 2.7(d) will be limited to an amount equal to the per share public
offering price (less any underwriting discount and commissions) multiplied by
the number of shares of Registrable Securities sold by such Holder pursuant to
the registration statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which such Holder has otherwise been
required to pay in respect of such loss, liability, claim, damage, or expense or
any substantially similar loss, liability, claim, damage, or expense arising
from the sale of such Registrable Securities).  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution hereunder from any person who was not guilty of
such fraudulent misrepresentation.

 

(e)  The obligations of the Company and Holders under this Section 2.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.

 

2.8           Assignment of Registration Rights.  The rights to cause the
Company to register Registrable Securities pursuant to this Agreement may be
assigned by a Holder to a transferee or assignee of Registrable Securities if
(a) such transferee is an Affiliate, subsidiary or parent company of a party
hereto, or (b)  such transferee acquires at least 25% of the Registrable
Securities then owned by such Holder; provided, that (i) the transferor shall
furnish to the Company written notice at or prior to the time of transfer of the
name and address of such transferee or assignee and the securities with respect
to which such registration rights are being assigned, (ii) such transferee shall
agree in writing to be subject to all restrictions set forth in this Agreement
in the same capacity and to the same extent as the transferring Holder; and
(iii) such transferee shall acknowledge, immediately following such assignment,
that the further disposition of such securities by such assignee may be
restricted under the Securities Act.

 

2.9           Rule 144 Reporting.  With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

 

(a)  make and keep public information available, as those terms are understood
and defined in Securities Act Rule 144 or any similar or analogous
rule promulgated under the Securities Act, at all times after the effective date
of this Agreement;

 

(b)  file with the SEC, in a timely manner, all annual and quarterly reports
required of the Company under Section 13 or Section 15(d) of the Exchange Act;
and

 

9

--------------------------------------------------------------------------------


 

(c)  so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

 

2.10         Obligations of the Holders

 

(a)           Each Holder shall furnish in writing to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request in connection therewith.  Upon the execution of
this Agreement, each Holder shall complete, execute and deliver to the Company a
selling securityholder notice and questionnaire in form reasonably satisfactory
to the Company.  At least five Business Days prior to the first anticipated
filing date of any registration statement, the Company shall notify each Holder
of any additional information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in such
registration statement.  A Holder shall provide such information to the Company
at least two Business Days prior to the first anticipated filing date of such
Registration Statement. Each holder agrees that, in connection with any sale of
Registrable Securities by it pursuant to a registration statement, it shall
comply with the “Plan of Distribution” section of the then current prospectus
relating to such registration statement.

 

(b)           Each Holder, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Holder has notified the Company in writing of its
election to exclude all of its Registrable Securities from such Registration
Statement.

 

(c)  Each Holder covenants and agrees that it shall comply with the prospectus
delivery requirements of the Securities Act as applicable to it in connection
with sales of Registrable Securities pursuant to any Registration Statement.

 

2.11         Suspension of Registration Rights.

 

(a)           Notwithstanding anything to the contrary herein, if the Company
shall at any time furnish to the Holders a certificate signed by any of its
authorized officers (a “Suspension Notice”) stating that the Company is engaged
in a material merger, acquisition or sale, or a pending material financing,
material corporate reorganization or other material corporate transaction, and
the Board of Directors of the Company determines, in good faith and by
appropriate resolution after consultation with its outside counsel, that the
filing of the Mandatory Registration Statement would require additional
disclosure of material information that would be materially detrimental to the
Company, then the right of the Holders to require the Company to file the
Mandatory Registration Statement shall be suspended for a period (a “Black Out
Period”)

 

10

--------------------------------------------------------------------------------


 

of not more than sixty (60) days in the aggregate in any three hundred and sixty
(360) consecutive-day period (and no more than ten (10) consecutive Business
Days in any three hundred and sixty (360) consecutive day period.

 

(b)           Notwithstanding anything to the contrary in this Section 2.11, the
Company shall not impose any Black Out Period in a manner that is more
restrictive (including, without limitation, as to duration) than the comparable
restrictions that the Company may impose on transfers of the Company’s equity
securities by its directors and senior executive officers.

 

(c)           During any Black Out Period, no Holder shall offer or sell any
Registrable Securities pursuant to or in reliance upon the Mandatory
Registration Statement (or the prospectus relating thereto) filed by the
Company. Notwithstanding the foregoing, if the public announcement of the
applicable material transaction or material, nonpublic information is made
during a Black Out Period, then the Black Out Period shall terminate without any
further action of the parties and the Company shall immediately notify the
Holders of such termination.

 

SECTION 3.

MISCELLANEOUS

 

3.1           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and permitted assigns of the parties
(including, subject to Section 2.8, transferees of Registrable
Securities).  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

3.2           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal Laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the Laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by Law.

 

11

--------------------------------------------------------------------------------


 

3.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument

 

3.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement

 

3.5           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight courier service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Meta Financial Group, Inc.

5501 S. Broadband Lane

Sioux Falls, South Dakota  57108

Telephone:

(605) 782-1738

Facsimile:

(605) 338-0596

Attention:

General Counsel

 

with a copy (for informational purposes only) to:

 

Katten Muchin Rosenman LLP

2900 K Street, NW

Suite 200

Washington, DC  20007

Telephone:

(202) 625-3500

Facsimile:

(202) 339-8281

Attention:

Jeffrey M. Werthan, Esq.

 

If to the Buyer:

 

Cash America International, Inc.

1600 West 7th Street

Fort Worth, TX  76102

Telephone:

(817) 335-1100

Facsimile:

(817) 570-1647

Attention:

Christian Schroder

 

12

--------------------------------------------------------------------------------


 

with a copy (for informational purposes only) to:

 

Arnold & Porter LLP

555 Twelfth Street, NW

Washington, DC 20004

Telephone:

(202) 942-5455

Facsimile:

(202) 942-5999

Attention:

Beth S. DeSimone, Esq.

 

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party pursuant to this Section.

 

3.6           Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.

 

3.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the prior written consent of the Company and a majority-in-interest of the
Holders.

 

3.8           Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

3.9           Entire Agreement.  This Agreement supersedes all other prior oral
or written agreements between the Buyer, the Company, their Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

COMPANY:

 

 

 

META FINANCIAL GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BUYER:

 

 

 

CASH AMERICA INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------